Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BETWEEN AND AMONG

FUND IV AND FUND V ASSOCIATES

AND

FUND VI, FUND VII AND FUND VIII ASSOCIATES,

AS SELLERS

AND

TRANSATLANTIC INVESTMENT MANAGEMENT, INC.,

AS PURCHASER

10375 AND 10407 CENTURION PARKWAY NORTH

JACKSONVILLE, FLORIDA

January 23, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.    1 ARTICLE 2    8   2.1      Agreement to Sell and Purchase the
Property    8   2.2      Permitted Exceptions    9   2.3      Earnest Money    9
  2.4      Purchase Price    10   2.5      Independent Contract Consideration   
11   2.6      Closing    11 ARTICLE 3    11   3.1      Due Diligence Inspections
   11   3.2      Deliveries by Sellers to Purchaser; Purchaser's Access to
Property Records of Seller.    12   3.3      Condition of the Property    14  
3.4      Title and Survey    15   3.5      Service Contracts    15   3.6     
Termination of Agreement    16   3.7      Confidentiality    16 ARTICLE 4    17
  4.1      Representations and Warranties of Seller    17   4.2      Knowledge
Defined    21   4.3      Covenants and Agreements of Sellers    21   4.4     
Representations and Warranties of Purchaser    24 ARTICLE 5    24   5.1     
Sellers’ Closing Deliveries    24   5.2      Purchaser’s Closing Deliveries   
27   5.3      Closing Costs    27   5.4      Prorations and Credits    28
ARTICLE 6    30   6.1      Conditions Precedent to Purchaser’s Obligations    30
  6.2      Conditions Precedent to Sellers’ Obligations    31 ARTICLE 7    31  
7.1      Casualty    31   7.2      Condemnation    32 ARTICLE 8    33   8.1     
Purchaser’s Default    33   8.2      Sellers’ Default    34 ARTICLE 9    34  
9.1      Assignment    34 ARTICLE 10    35   10.1      Broker    35 ARTICLE 11
   35   11.1      Indemnification by Seller    35   11.2      Indemnification by
Purchaser    35   11.3      Limitations on Indemnification    36



--------------------------------------------------------------------------------

  11.4      Anti-Terrorism Law    36   11.5      Survival    36   11.6     
Indemnification as Sole Remedy    36

ARTICLE 12

   37   12.1      Notices    37   12.2      Possession    38   12.3      Time
Periods    38   12.4      Publicity    38   12.5      Discharge of Obligations
   38   12.6      Severability    38   12.7      Construction    39   12.8     
Sale Notification Letters    39   12.9      Access to Records Following Closing
   39   12.10      General Provisions    39   12.11      Like-Kind Exchange   
39   12.12      Attorney’s Fees    40   12.13      Counterparts    40   12.14
     Effective Agreement    40   12.15      Radon Gas Disclosure    40   12.16
     Jurisdiction    40

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A-1”    Description of Funds IV and V Land Exhibit “A-2”    Description
of Funds VI, VII and VIII Land Exhibit “B”    List of Personal Property Exhibit
“C”    List of Existing Commission Agreements Exhibit “D”    Form of Escrow
Agreement Exhibit “E”    List of Existing Environmental Reports Exhibit “F”   
Existing Surveys Exhibit “G”    List of Leases Exhibit “H”    Title Exceptions
Exhibit “I”    Exception Schedule Exhibit “J”    List of Service Contracts
Exhibit “K”    Form of Tenant Estoppel Certificate Exhibit “L”    Property Tax
Appeals Exhibit “M”    Management Agreement(s)

Schedule of Exhibits

Page 1



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1    Form of Assignment and Assumption of Lease Schedule 2    Form of
Assignment and Assumption of Service Contracts Schedule 3    Form of Bill of
Sale to Personal Property Schedule 4    Form of General Assignment of Seller’s
Interest in Intangible Property Schedule 5    Form of Seller’s Affidavit (for
Purchaser’s Title Insurance Purposes) Schedule 6    Form of Seller’s Certificate
(as to Seller’s Representations and Warranties) Schedule 7    Form of Seller’s
FIRPTA Affidavit Schedule 8    Form of Purchaser’s Certificate (as to
Purchaser’s Representations and Warranties)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

10375 AND 10407 CENTURION PARKWAY NORTH

JACKSONVILLE, FLORIDA

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 23rd day of January, 2006, between and among FUND IV AND FUND V ASSOCIATES,
a Georgia joint venture (“Funds IV and V JV”) and FUND VI, FUND VII AND FUND
VIII ASSOCIATES, a Georgia joint venture (“Funds VI, VII and VIII JV”) (each as
“Seller” and collectively as “Sellers”), and TRANSATLANTIC INVESTMENT
MANAGEMENT, INC., a Massachusetts corporation (together with its permitted
successors and assigns, “Purchaser”).

W I T N E S S E T H:

WHEREAS, Funds IV and V JV desires to sell that certain improved real property
commonly known as “Centurion Centre” located at 10407 Centurion Parkway North,
Jacksonville, Duval County, Florida, together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

WHEREAS, Funds VI, VII and VIII JV desires to sell that certain improved real
property commonly known as the “BellSouth Building” located at 10375 Centurion
Parkway North, Jacksonville, Duval County, Florida, together with certain
related personal and intangible property, and Purchaser desires to purchase such
real, personal and intangible property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“Additional Earnest Money” shall mean the sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00 U.S.).

“Anti-Terrorism Law” shall have the meaning ascribed thereto in Section 11.6
hereof.

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Purchaser and the applicable Seller
as to the Leases, Security Deposits and Commission Agreements with respect to
the Property owned by such Seller, at the Closing in the form attached hereto as
SCHEDULE 1.



--------------------------------------------------------------------------------

“Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of Service Contracts to be executed and delivered by
Purchaser and the applicable Seller as to the Service Contracts with respect to
the Property owned by such Seller, at the Closing in the form attached hereto as
SCHEDULE 2.

“Association” shall mean the Deerwood Park Owners Association, Inc., a Florida
non-profit corporation.

“Association Estoppel” shall have the meaning ascribed thereto in Section 4.3(f)
hereof.

“Basket Limitation” shall mean an amount equal to Fifty Thousand and No/100
Dollars ($50,000.00 U.S.).

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered to Purchaser by the applicable Seller with respect to
the Personal Property owned by such Seller and used in connection with the
Property of such Seller, at the Closing in the form attached hereto as SCHEDULE
3.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Florida are authorized by law or
executive action to close.

“Cap Limitation” shall mean an amount equal to Seven Hundred Forty-Four Thousand
and No/100 Dollars ($744,000.00 U.S.).

“Closing” shall mean the consummation of the purchase and sale of the Properties
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.

“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(g) hereof, and such agreements are more particularly described on EXHIBIT
“C” attached hereto and made a part hereof.

“Due Diligence Deliveries” shall have the meaning, with respect to each
Property, ascribed thereto in Section 3.2 hereof.

“Due Diligence Material” shall have the meaning, with respect to each Property,
ascribed thereto in Section 3.7 hereof.

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and further together with all interest which accrues thereon as provided in
Section 2.3 hereof and in the Escrow Agreement.

“Effective Date” shall mean the date upon which Sellers and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.

 

2



--------------------------------------------------------------------------------

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C. and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Occupational Safety & Health
Act (29 U.S.C. § 655 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at 4170
Ashford Dunwoody Road, Suite 460, in Atlanta, Georgia, 30319.

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into among Sellers, Purchaser and Escrow Agent
with respect to the Earnest Money.

“Existing Environmental Reports” shall mean, as the context may permit or
require, with respect to each Property, those certain reports, correspondence
and related materials, if any, in the possession or control of the applicable
Seller and obtained by such Seller in connection with the Land owned by such
Seller, as more particularly described on EXHIBIT “E” attached hereto and made a
part hereof.

“Existing Survey” and “Existing Surveys” shall mean, with respect to each
Property, those certain surveys with respect to the applicable Land, as more
particularly described on EXHIBIT “F” attached hereto and made a part hereof.

“First Adjourned Closing Date” shall have the meaning ascribed thereto in
Section 2.6 hereof.

“First Closing Date” shall have the meaning ascribed thereto in Section 2.6.
hereof.

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing by each Seller as to the Land and Improvements
owned by such Seller in the form attached hereto as SCHEDULE 7.

“Funds IV and V Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Funds IV and V Land,
including, without limitation, all parking areas and facilities, improvements
and fixtures located on said land.

“Funds IV and V Intangible Property” shall mean all intangible property, if any,
owned by Funds IV and V JV and related to the Funds IV and V Land and Funds IV
and V Improvements, including, without limitation, the rights and interests, if
any, in and to the following (to the extent assignable): (i) all assignable
plans and specifications and other architectural and engineering plans for the
Funds IV and V Land and Funds IV and V Improvements located thereon; (ii) all
assignable warranties and guaranties given or made in respect of the Funds IV
and V Improvements or Funds IV

 

3



--------------------------------------------------------------------------------

and V Personal Property; (iii) all transferable consents, authorizations,
variances or waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Funds IV and V Land or Funds IV and
V Improvements located thereon; and (iv) all of the right, title and interest of
Funds IV and V JV in and to all assignable Service Contracts with respect to the
Funds IV and V Property that Purchaser agrees to assume (or is deemed to have
agreed to assume).

“Funds IV and V Land” shall mean that certain tract or parcel of real property
located at 10407 Centurion Parkway North, in Jacksonville, Duval County, Florida
(according to the street numbering system currently in effect in said locale),
all as more particularly described on Exhibit “A–1” attached hereto and made a
part hereof, together with all rights, privileges and easements appurtenant to
said real property, and all right, title and interest, if any, of Funds IV and V
JV in and to any land lying in the bed of any street, road, alley or
right-of-way, open or closed, adjacent to or abutting the Funds IV and V Land.

“Funds IV and V Personal Property” shall mean all furniture (including common
area and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which is either licensed to a Wells
Affiliate or which such Wells Affiliate deems proprietary), machinery, apparatus
and equipment owned by Funds IV and V JV and currently used exclusively in the
operation, repair and maintenance of the Funds IV and V Land and Funds IV and V
Improvements situated thereon, including, without limitation, those specific
items of personal property (if any) more particularly described on Exhibit “B”
attached hereto and made a part hereof, and all non-confidential books, records
and files (excluding any appraisals, budgets, strategic plans, internal
analyses, information regarding the marketing of the Funds IV and V Property for
sale, submissions relating to obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or similar information in the possession or control of any Wells
Affiliate or any Wells Affiliate property manager which such Wells Affiliate
reasonably deems proprietary) relating to the Funds IV and V Land and Funds IV
and V Improvements. The Funds IV and V Personal Property does not include any
property owned by tenants, contractors or licensees, and shall be conveyed to
Purchaser subject to depletions, replacements and additions in the ordinary
course of Funds IV and V JV’s business.

“Funds IV and V Property” shall mean the Funds IV and V Land, the Funds IV and V
Improvements, the Funds IV and V Personal Property, the Funds IV and V
Intangible Property, and all right, title and interest of Funds IV and V as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits with respect to the Funds IV and V Land and Funds IV and V
Improvements.

“Funds VI, VII and VIII Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Funds VI, VII and VIII
Land, including, without limitation, all parking areas and facilities,
improvements and fixtures located on said land.

“Funds VI, VII and VIII Intangible Property” shall mean all intangible property,
if any, owned by Funds VI, VII and VIII JV and related to the Funds VI, VII and
VIII Land and Funds VI, VII and VIII Improvements, including, without
limitation, the rights and interests, if any, in and to the following (to the
extent assignable): (i) all assignable plans and specifications and other
architectural and engineering plans for the Funds VI, VII and VIII Land and
Funds VI, VII and VIII Improvements located thereon; (ii) all assignable
warranties and guaranties given or made in respect of the Funds VI, VII and VIII
Improvements or Funds VI, VII and VIII Personal Property; (iii) all

 

4



--------------------------------------------------------------------------------

transferable consents, authorizations, variances or waivers, licenses, permits
and approvals from any governmental or quasi-governmental agency, department,
board, commission, bureau or other entity or instrumentality solely in respect
of the Funds VI, VII and VIII Land or Funds VI, VII and VIII Improvements
located thereon; and (iv) all of the right, title and interest of Funds VI, VII
and VIII JV in and to all assignable Service Contracts with respect to the Funds
VI, VII and VIII Property that Purchaser agrees to assume (or is deemed to have
agreed to assume).

“Funds VI, VII and VIII Land” shall mean that certain tract or parcel of real
property located at 10375 Centurion Parkway North, in Jacksonville, Duval
County, Florida (according to the street numbering system currently in effect in
said locale), all as more particularly described on Exhibit “A–2” attached
hereto and made a part hereof, together with all rights, privileges and
easements appurtenant to said real property, and all right, title and interest,
if any, of Funds VI, VII and VIII JV in and to any land lying in the bed of any
street, road, alley or right-of-way, open or closed, adjacent to or abutting the
Funds VI, VII and VIII Land.

“Funds VI, VII and VIII Personal Property” shall mean all furniture (including
common area and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding any computer software which is either licensed to a
Wells Affiliate or which such Wells Affiliate deems proprietary), machinery,
apparatus and equipment owned by Funds VI, VII and VIII JV and currently used
exclusively in the operation, repair and maintenance of the Funds VI, VII and
VIII Land and Funds VI, VII and VIII Improvements situated thereon, including,
without limitation, those specific items of personal property (if any) more
particularly described on Exhibit “B” attached hereto and made a part hereof,
and all non-confidential books, records and files (excluding any appraisals,
budgets, strategic plans, internal analyses, information regarding the marketing
of the Funds VI, VII and VIII Property for sale, submissions relating to
obtaining of corporate or partnership authorization, attorney and accountant
work product, attorney-client privileged documents, or similar information in
the possession or control of any Wells Affiliate or any Wells Affiliate property
manager which such Wells Affiliate reasonably deems proprietary) relating to the
Funds VI, VII and VIII Land and Funds V, VII and VIII Improvements. The Funds
VI, VII and VIII Personal Property does not include any property owned by
tenants, contractors or licensees, and shall be conveyed to Purchaser subject to
depletions, replacements and additions in the ordinary course of Funds VI, VII
and VIII JV’s business.

“Funds VI, VII and VIII Property” shall mean the Funds VI, VII and VIII Land,
the Funds VI, VII and VIII Improvements, the Funds VI, VII and VIII Personal
Property, the Funds VI, VII and VIII Intangible Property, and all right, title
and interest of Funds VI, VII and VIII JV as “landlord” or “lessor” in and to
the Leases, any guaranties of Leases and Security Deposits with respect to the
Funds VI, VII and VIII Land and Funds VI, VII and VIII Improvements.

“General Assignment” shall mean an assignment by each Seller of its interest in
Intangible Property owned by such Seller (being such Seller’s interest in the
Intangible Property being conveyed as a part of such Seller’s Property), to be
executed by such Seller at Closing, substantially in the form attached hereto as
SCHEDULE 4 and made a part hereto, with such changes thereto as may be agreed
upon by such Seller and Purchaser to convey such Seller’s Intangible Property
associated with the Property of such Seller.

“Guaranty Agreements” shall mean with respect to each Seller the guaranty
agreements, if any, listed on Exhibit “G” attached hereto which relate to the
Leases entered into by such Seller.

 

5



--------------------------------------------------------------------------------

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

“Improvements” shall mean, as the context may permit or require, the Funds IV
and V Improvements and/or the Funds VI, VII and VIII Improvements.

“Initial Earnest Money” shall mean the sum of Five Hundred Thousand and No/100
Dollars ($500,000.00 U.S.).

“Inspection Period” shall mean the period expiring at 5:00 P.M. Eastern Standard
Time on February 3, 2006.

“Intangible Property” shall mean, as the context may permit or require, the
Funds IV and V Intangible Property and/or the Funds VI, VII and VIII Intangible
Property.

“Land” shall mean, as the context may permit or require, the Funds IV and V Land
and/or the Funds VI, VII and VIII Land.

“Leases” shall mean with respect to each Seller the leases identified on
EXHIBIT”G” attached hereto which have been entered into with respect to the
Improvements owned by such Seller.

“Losses” shall have the meaning ascribed thereto in Section 11.1 hereof.

“Major Tenant” and “Major Tenants” shall mean (a) with respect to the Funds IV
and V Property, (i) ADP, Inc., a Delaware corporation, and (ii) Synovus
Financial Corp., a Georgia corporation, and (b) with respect to the Funds VI,
VII and VIII Property, (i) American Express Travel Related Services Company,
Inc., a Delaware corporation, and (ii) Bellsouth Advertising & Publishing
Corporation, a Georgia corporation.

“Monetary Objection” or “Monetary Objections”, with respect to each Property,
shall mean (a) any mortgage, deed to secure debt, deed of trust or similar
security instrument encumbering all or any part of such Property, (b) any
mechanic’s, materialman’s or similar lien (unless resulting from any act or
omission of Purchaser or any of its agents, contractors, representatives or
employees or any tenant of such Property), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges affecting all or
any portion of such Property which are delinquent, and (d) any judgment of
record against the Seller of such Property in the county or other applicable
jurisdiction in which such Property is located.

“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(r) hereof.

“Outside Closing Date” shall mean March 22, 2006, unless Sellers, in their sole
discretion, elect to extend the outside date for Closing to a later date
designated by Sellers in writing to Purchaser.

 

6



--------------------------------------------------------------------------------

“Permitted Exceptions” shall mean, with respect to each Property, (a) liens for
taxes, assessments and governmental charges not yet due and payable or due and
payable but not yet delinquent with respect to the applicable Land and
Improvements owned by Funds IV and V JV and by Funds VI, VII and VIII,
respectively, (b) the applicable Leases affecting the Property of each Seller,
(c) such state of facts as would be disclosed by a current survey of such
Seller’s Land, (d) the matters set forth on EXHIBIT “H” attached hereto and made
part hereof or otherwise disclosed in the Title Commitment issued with respect
to such Land and the Improvements thereon, and (e) such other easements,
restrictions and encumbrances with respect to such Land and Improvements that do
not constitute Monetary Objections, and that are approved (or are deemed
approved) by Purchaser in accordance with the provisions of Section 3.4 hereof.

“Personal Property” shall mean, as the context may permit or require, the Funds
IV and V Personal Property and/or the Funds VI, VII and VIII Personal Property.

“Proceeding” shall have the meaning ascribed thereto in Section 12.16 hereof.

“Property” and “Properties” shall have the meanings ascribed thereto in Section
2.1 hereof.

“Protective Covenants” shall mean that certain Restatement of Protective
Covenants of Deerwood Park, dated September     , 1988 (sic), recorded in
Official Records Book 6575, Page 2276, in the public records of Duval County,
Florida (as the same have been and may be modified, amended and supplemented
from time to time).

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities” shall have the meaning ascribed thereto in Section
11.1 hereof.

“Purchaser Waived Breach” shall have the meaning ascribed thereto in Section
11.3 hereof.

“Purchaser’s Broker” shall have the meaning ascribed thereto in Section 10.1
hereof.

“Purchaser’s Certificate” shall have the meaning ascribed thereto in Section
5.2(c) hereof.

“Purchaser’s Counsel” shall mean Davis Malm & D’Agostine P.C., One Boston Place,
Boston, Massachusetts 02108, Attention: Paul L. Feldman, Esquire.

“Seller” and “Sellers” shall mean, as the context permits or requires, Funds IV
and V JV and/or Funds VI, VII and VIII JV.

“Seller-Related Entities” shall have the meaning ascribed thereto in Section
11.2 hereof.

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
each Seller at Closing to the Title Company with respect to such Seller’s
Property, in the form attached hereto as SCHEDULE 5.

“Sellers’ Broker” shall mean Cushman & Wakefield of Florida, Inc., a Florida
corporation, as set forth in Section 10.1 hereof.

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by each Seller to Purchaser at the Closing with respect to the truth
and accuracy of such Seller’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as SCHEDULE 6.

 

7



--------------------------------------------------------------------------------

“Sellers’ Counsel” shall mean Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: Leslie
Fuller Secrest.

“Service Contracts” shall mean with respect to each applicable Seller and the
Property of such Seller all those certain contracts and agreements more
particularly described as Service Contracts on EXHIBIT “J” attached hereto and
made a part hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property owned by such Seller which will extend beyond
the Closing Date, including, without limitation, all equipment leases.

“SNDA” and “SNDAs” shall have the meaning ascribed thereto in Section 4.3(g)
hereof.

“Special Warranty Deed” shall have the meaning ascribed thereto in Section
5.1(a).

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean the
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT ”K”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and costs.

“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(q) hereof.

“Title Company” shall mean Chicago Title Insurance Company.

“Title Commitment” and “Title Commitments” shall have the meaning ascribed
thereto in Section 3.4 hereof.

“Title Notice” shall have the meaning ascribed thereto in Section 3.4 hereof.

“Wells Affiliate” and “Wells Affiliates” shall mean each and every one of Funds
IV and V JV, Funds VI, VII and VIII JV, and each of their respective joint
venture partners, Wells Capital, Inc., a Georgia corporation, and Wells
Management, Inc., a Georgia corporation.

ARTICLE 2

PURCHASE AND SALE

2.1 Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement:

(a) Funds IV and V JV agrees to sell and Purchaser agrees to purchase, the
following property (collectively, the “Funds IV and V Property”):

 

  (i) the Funds IV and V Land;

 

8



--------------------------------------------------------------------------------

  (ii) the Funds IV and V Improvements;

 

  (iii) all right, title and interest of Funds IV and V JV as “landlord” or
“lessor” in and to the Leases affecting the Funds IV and V Improvements;

 

  (iv) the Funds IV and V Personal Property; and

 

  (v) the Funds IV and V Intangible Property; and

(b) Funds VI, VII and VIII JV agrees to sell and Purchaser agrees to purchase,
the following property (collectively, the “Funds VI, VII and VIII Property”):

 

  (i) the Funds VI, VII and VIII Land;

 

  (ii) the Funds VI, VII and VIII Improvements;

 

  (iii) all right, title and interest of Funds VI, VII and VIII JV as “landlord”
or “lessor” in and to the leases affecting the Funds VI, VII and VIII
Improvements;

 

  (iv) the Funds VI, VII and VIII Personal Property; and

 

  (v) the Funds VI, VII and VIII Intangible Property.

The Funds IV and V Property and the Funds VI, VII and VIII Property are herein
referred to individually as a “Property” and collectively as the “Properties”.

2.2 Permitted Exceptions. Each Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions with respect to such
Property.

2.3 Earnest Money.

(a) Within three (3) Business Days following the execution and delivery of this
Agreement by Sellers and Purchaser, Purchaser shall deliver the Initial Earnest
Money to Escrow Agent by federal wire transfer, which Initial Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of the
Escrow Agreement. The parties hereto mutually acknowledge and agree that time is
of the essence in respect of Purchaser’s timely deposit of the Initial Earnest
Money with Escrow Agent. If Purchaser fails to timely deposit the Initial
Earnest Money with Escrow Agent, then, at the option of Sellers, exercisable by
written notice to Purchaser and Escrow Agent, this Agreement shall terminate,
and no party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.

(b) On or before the expiration of the Inspection Period, Purchaser shall
deliver the Additional Earnest Money to Escrow Agent by federal wire transfer,
which Additional Earnest

 

9



--------------------------------------------------------------------------------

Money shall be held and released by Escrow Agent in accordance with the terms of
the Escrow Agreement. Sellers and Purchaser mutually acknowledge and agree that
time is of the essence in respect of Purchaser’s timely deposit of the
Additional Earnest Money with Escrow Agent. If Purchaser fails to timely deposit
the Additional Earnest Money with Escrow Agent, then, at the option of Sellers,
exercisable by written notice to Purchaser and Escrow Agent, this Agreement
shall terminate, Escrow Agent shall return the Earnest Money actually deposited
with Escrow Agent (and any interest earned thereon) to Purchaser, and no party
hereto shall have any further rights or obligations hereunder, except those
provisions of this Agreement which by their express terms survive the
termination of this Agreement.

(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money and the Additional Earnest Money (to
the extent actually deposited by Purchaser with Escrow Agent as provided herein)
and all such interest and other income.

2.4 Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the aggregate purchase price
(the “Purchase Price”) to be paid by Purchaser to Sellers for the Properties
shall be the sum of TWENTY-FOUR MILLION EIGHT HUNDRED THOUSAND AND NO/100
DOLLARS ($24,800,000.00 U.S.). The Purchase Price shall be paid by Purchaser to
Sellers at the Closing as follows:

(a) The Earnest Money shall be paid by Escrow Agent to Sellers at Closing; and

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Sellers,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Sellers. If the
amount due from Purchaser pursuant to this Agreement is not received by the
Title Company on or before the later of 3:00 p.m. Eastern Standard Time or in
sufficient time for reinvestment on the Closing Date, then the Closing shall be
delayed by one (1) Business Day, but in no event whatsoever beyond the Outside
Closing Date; provided, however, that if the day set for Closing is the outside
date for Closing (after taking into account all applicable extensions of such
date pursuant to this Agreement; it being understood and agreed, however, that
in no event shall the Closing Date occur later than the Outside Closing Date),
then in such event, (x) the Closing shall not be delayed but shall occur on such
day so long as the amount due from Purchaser is received by the Title Company in
immediately available funds by the close of business on such day, and Purchaser
shall reimburse Sellers for loss of interest due to the inability to reinvest
Sellers’ funds on the Closing Date, calculated at the rate of eight percent (8%)
per annum (calculated on a per diem basis, using a 365-day year), or (y) if the
amount due from Purchaser has not been received by the Title Company in
immediately available funds by the close of business on such day, Closing shall
not be delayed, Purchaser shall be in default hereunder, and Sellers may
exercise any and all remedies available to Sellers on account of such default.
Notwithstanding the foregoing, as long as all wires necessary to pay amounts due
from Purchaser as aforesaid (which are wired to the Title Company as set forth
above), are initiated by noon on the First Closing Date, the First Adjourned
Closing Date or the Outside Closing Date, as applicable, and Purchaser has
authorized the Title Company to disburse the amounts received from Purchaser
upon receipt of said funds, Purchaser shall not be responsible for interest as
set forth in subsection (x) above or in default as set forth in subsection (y)
above. The provisions of the preceding sentence of this Section 2.4(b) shall
survive the Closing.

 

10



--------------------------------------------------------------------------------

2.5 Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser’s
execution and delivery of this Agreement to Sellers, Purchaser shall deliver to
Sellers Purchaser’s check, payable to the order to Sellers, in the amount of Ten
and No/100 Dollars ($10.00). Sellers and Purchaser hereby mutually acknowledge
and agree that said sum represents adequate bargained for consideration for
Sellers’ execution and delivery of this Agreement and Purchaser’s right to
inspect the Properties pursuant to Article 3. Said sum is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is nonrefundable in all events.

2.6 Closing. The consummation of the sale by Sellers and purchase by Purchaser
of the Properties (the “Closing”) shall be held on or before February 21, 2006
(the “First Closing Date”); provided, however that Purchaser shall have the
right, by written notice to Sellers delivered no later than February 15, 2006,
to adjourn the Closing to a date specified in Purchaser’s notice, but not later
than the First Adjourned Closing Date of March 8, 2006, if Purchaser’s lender is
not prepared to close by February 21, 2006 any loan or loans to be obtained by
Purchaser; provided further, however, that if and only if (a) Purchaser shall
have delivered to Sellers no later than February 6, 2006 the completed forms of
all SNDAs to be submitted by Sellers to each applicable tenant and (b) Purchaser
has not received an executed SNDA in a form reasonably acceptable to Purchaser’s
lender from each of the Major Tenants prior to the First Adjourned Closing Date,
Purchaser shall have the right by written notice to Sellers delivered no later
than the First Adjourned Closing Date, to adjourn the Closing to a date
specified in Purchaser’s notice, but not later than the earlier to occur of (i)
the Outside Closing Date of March 22, 2006, or (ii) two (2) Business Days after
Purchaser’s receipt of SNDAs from the Major Tenants. Subject to the foregoing,
the Closing shall take place at an office in the metropolitan Atlanta, Georgia,
area, and at such specific place, time and date (the “Closing Date”) as shall be
designated by Purchaser in a written notice to Sellers not less than three (3)
Business Days prior to Closing. If Purchaser fails to give such notice of the
Closing Date, the Closing shall be at the offices of the Title Company, 4170
Ashford Dunwoody Road, Suite 460, Atlanta, Georgia 30399, at 10:00 a.m. on
February 21, 2006 (unless Purchaser shall elect by written notice timely given
as set forth above to adjourn the Closing to a date not later than the First
Adjourned Closing Date or the Outside Closing Date, as the case may be). It is
contemplated that the transaction shall be closed with the concurrent delivery
of the documents of title and the payment of the Purchase Price. Notwithstanding
the foregoing, there shall be no requirement that Sellers and Purchaser
physically meet for the Closing, and all documents and funds to be delivered at
the Closing shall be delivered to the Title Company unless the parties hereto
mutually agree otherwise. Sellers and Purchaser agree to use reasonable efforts
to complete all requirements for the Closing prior to the Closing Date.

ARTICLE 3

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1 Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Sellers
shall permit Purchaser and its authorized representatives to inspect the
Properties, to perform due diligence and environmental investigations, to
examine the records of Sellers with respect to the Properties, and make copies

 

11



--------------------------------------------------------------------------------

thereof, at such times during normal business hours as Purchaser or its
representatives may request. All such inspections shall be nondestructive in
nature, and specifically shall not include any physically intrusive testing. All
such inspections shall be performed in such a manner to minimize any
interference with the business of the tenants under the Leases, and, in each
case, in compliance with the rights and obligations of Sellers as landlord under
their respective Leases. Purchaser agrees that Purchaser shall make no contact
with and shall not interview any tenants without at least two (2) Business Days’
advance written notice to Sellers. All inspection fees, appraisal fees,
engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Properties shall be solely
Purchaser’s expense. Sellers reserve the right to have a representative present
at the time of making any such inspection and at the time of any such interviews
with the tenants. Purchaser shall notify Sellers not less than two (2) Business
Days in advance of making any such inspection.

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Sellers (if contractually permitted to do so) copies of all reports,
surveys and other information furnished to Purchaser by third parties in
connection with such inspections; provided, however, that delivery of such
copies and information shall be without warranty or representation whatsoever,
express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise. Purchaser shall use commercially reasonable efforts to avoid any
contractual obligations prohibiting the delivery to Sellers of copies of such
reports, surveys and information. This Section 3.1(b) shall survive the
termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs either Property or any portion thereof,
Purchaser shall return the same to substantially the same condition which
existed immediately prior to such damage or disturbance. Purchaser hereby agrees
to and shall indemnify, defend and hold harmless each Seller from and against
any and all expense, loss or damage which such Seller may incur (including,
without limitation, reasonable attorney’s fees actually incurred) as a result of
any act or omission of Purchaser or its representatives, agents or contractors.
Said indemnification shall not extend to pre-existing conditions merely
discovered by Purchaser. Said indemnification agreement shall survive the
Closing, or earlier termination of this Agreement. Purchaser shall maintain and
shall ensure that Purchaser’s consultants and contractors maintain commercial
general liability insurance in an amount not less than $2,000,000, combined
single limit, and in form and substance adequate to insure against all liability
of Purchaser and its consultants and contractors, respectively, and each of
their respective agents, employees and contractors, arising out of inspections
and testing of the Properties or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Sellers a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon either
Property by Purchaser or its consultants or contractors, as the case may be,
pursuant to this Section 3.1.

3.2 Deliveries by Sellers to Purchaser; Purchaser’s Access to Property Records
of Seller.

(a) Sellers and Purchaser acknowledge that all of the following (the “Due
Diligence Deliveries”) either have been or shall be delivered or made available
to Purchaser to the extent the same are in the possession of Sellers (and
Purchaser further acknowledges that no additional items are required to be
delivered by Sellers to Purchaser except as may be expressly set forth in other
provisions of this Agreement):

 

  (i) Copies of current property tax bills with respect to each Property.

 

12



--------------------------------------------------------------------------------

  (ii) Copies of operating and capital budgets (as contained in the Offering
Memorandum previously provided to Purchaser), and building operating and capital
expenses for 2003, 2004 and 2005 with respect to each Property.

 

  (iii) Copies of the Leases and any guarantees relating thereto existing as of
the Effective Date.

 

  (iv) Copies of the Commission Agreements.

 

  (v) Copies of all Service Contracts currently in place.

 

  (vi) Copies of the Existing Surveys.

 

  (vii) Copies of the Existing Environmental Reports.

 

  (viii) Copies of existing correspondence in the possession of each Seller with
respect to the compliance of the Property owned by such Seller with zoning
regulations applicable to such Property.

 

  (ix) Copies of Sellers’ existing title policies.

 

  (x) Copies of maintenance, repair and replacement records for all building
systems for 2005.

 

  (xi) Copies of certificates of occupancy in the possession of each Seller with
respect to the Property owned by such Seller; it being acknowledged by Sellers
that as of the Effective Date, Sellers have not located copies of any
certificate of occupancy for the Funds VI, VII and VIII Improvements. Fund VI,
VII and VIII JV agrees to use diligent good faith efforts to locate any such
certificate of occupancy and to deliver copies of the same to Purchaser promptly
upon obtaining the same.

(b) From the Effective Date until the last Closing Date under this Agreement, or
earlier termination of this Agreement, Sellers shall allow Purchaser and
Purchaser’s representatives, on reasonable advance notice and during normal
business hours, to have access to each such Seller’s existing non-confidential
books, records and files relating to the Property owned by such Seller, at the
office of Sellers at 6200 The Corners Parkway, Norcross, Georgia 30092, for the
purpose of inspecting and (at Purchaser’s expense) copying the same, including,
without limitation, copies of any financial statements or other financial
information of the tenants under the Leases (and the lease guarantors, if any),
written information relative to the tenants’ payment history, and tenant
correspondence, to the extent the applicable Seller has the same in its
possession; available surveys, construction plans and specifications, copies of
any permits, licenses or other similar documents, available records of any
operating costs and expenses and similar materials relating to the construction,
operation, maintenance, repair, management and leasing of the Property owned by
such Seller, to the extent any or all of the same are in the possession of such
Seller or such Seller’s attorneys, advisors or consultants, subject, however, to
the limitations of any confidentiality or nondisclosure agreement to which such
Seller may be bound, and provided that such Seller shall not be required to
deliver or make available to Purchaser any appraisals, third party property
condition

 

13



--------------------------------------------------------------------------------

reports (other than the Existing Environmental Reports) obtained by such Seller
in connection with the Property owned by such Seller, strategic plans for the
Property owned by such Seller, internal analyses, information regarding the
marketing for sale of the Property owned by such Seller, submissions relating to
such Seller’s obtaining of corporate or partnership authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of such Seller which such Seller
reasonably deems confidential or proprietary. Alternatively, at Purchaser’s
request and at Purchaser’s cost and expense, and subject to the provisions
hereof, such Seller will make copies of non-confidential and non-proprietary due
diligence materials relating to the Property of such Seller as may be reasonably
requested by Purchaser in writing and as may be in such Seller’s possession, and
will deliver the same to Purchaser. Purchaser acknowledges and agrees, however,
that neither Seller makes any representation or warranty of any nature
whatsoever, express or implied, with respect to the ownership, enforceability,
accuracy, adequacy or completeness or otherwise of any of such records,
evaluations, data, investigations, reports or other materials. If the Closing
contemplated hereunder fails to take place for any reason, Purchaser shall
promptly return (or certify as having destroyed) all copies of materials copied
from the books, records and files of Sellers or furnished by Sellers or Sellers’
representatives relating to the Properties. It is understood and agreed that
Sellers shall not have any obligation to obtain, commission or prepare any such
books, records, files, reports or studies not now in the possession or control
of Sellers.

3.3 Condition of the Property.

(a) Each Seller recommends that Purchaser employ one or more independent
engineering and/or environmental professionals to perform engineering,
environmental and physical assessments on Purchaser’s behalf in respect of the
Properties and the condition thereof. Purchaser and Sellers mutually acknowledge
and agree that the Properties are being sold in an “AS IS” condition and “WITH
ALL FAULTS,” known or unknown, contingent or existing. Purchaser has the sole
responsibility to fully inspect the Properties, to investigate all matters
relevant thereto, including, without limitation, the condition of the
Properties, and to reach its own, independent evaluation of any risks
(environmental or otherwise) or rewards associated with the ownership, leasing,
management and operation of the Properties. Effective as of the Closing and
except as expressly set forth in this Agreement, Purchaser hereby waives and
releases each Seller and its officers, directors, shareholders, partners,
agents, affiliates, employees and successors and assigns from and against any
and all claims, obligations and liabilities arising out of or in connection with
the Property owned by such Seller.

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release each Seller and its officers, directors,
shareholders, partners, agents, affiliates and employees from any present or
future claims and liabilities of any nature arising from or relating to the
presence or alleged presence of Hazardous Substances in, on, at, from, under or
about the Property owned by such Seller or any adjacent property, including,
without limitation, any claims under or on account of any Environmental Law,
regardless of whether such Hazardous Substances are located in, on, at, from,
under or about the Property or any adjacent property prior to or after the date
hereof (collectively, “Environmental Liabilities”); provided, however, that the
foregoing release as it applies to each Seller, its officers, directors,
shareholders, partners, agents, affiliates and employees, shall not release such
Seller or its general partners from any Environmental Liabilities of (i) such
Seller relating to any Hazardous Substances which may be placed, located or
released on the Property by such Seller after the date of Closing, or (ii) the
general partners of such Seller relating to any Hazardous Substances which may
be placed, located or released on the Property by such Seller after the date of
Closing. The terms and provisions of this Section 3.3 shall survive the Closing.

 

14



--------------------------------------------------------------------------------

3.4 Title and Survey. Prior to execution of this Agreement, Sellers ordered from
the Title Company a preliminary owner’s title commitment with respect to each of
the Properties issued in favor of Purchaser (each, a “Title Commitment,” and
together, the “Title Commitments”). Sellers have requested that the Title
Company make copies of the Title Commitments, and copies of all underlying
recorded exceptions referenced in the Title Commitments, available to Purchaser
on the Title Company’s website. In addition, prior to the execution of this
Agreement, Sellers have delivered updated as-built surveys of each Property
(each, a “Survey” and together, the “Surveys”) to Purchaser. Purchaser shall
have the responsibility for obtaining any revisions or updates to the Title
Commitments and Surveys as Purchaser may deem necessary or desirable. Purchaser
shall have until January 30, 2006 to give written notice (the “Title Notice”) to
the applicable Seller of such objections as Purchaser may have to any exceptions
to title disclosed in the Title Commitments or in the Surveys or otherwise in
Purchaser’s examination of title. Sellers shall have the right, but not the
obligation (except as to Monetary Objections affecting such Seller’s Property),
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects. Within three (3) Business Days after receipt of
Purchaser’s Title Notice, each Seller shall give written notice to Purchaser
informing the Purchaser of Seller’s election with respect to such objections. If
such Seller fails to give written notice of election within such three (3)
Business Day period, such Seller shall be deemed to have elected not to attempt
to cure the objections (other than Monetary Objections affecting such Seller’s
Property). If such Seller elects to attempt to cure any objections, Sellers
shall be entitled to one or more reasonable adjournments of the Closing of up to
but not beyond the tenth (10th) day following the initial date set for the
Closing to attempt such cure (subject to the Outside Closing Date), but, except
for Monetary Objections affecting such Seller’s Property, such Seller shall not
be obligated to expend any sums, commence any suits or take any other action to
effect such cure. Except as to Monetary Objections affecting such Seller’s
Property, if such Seller elects, or is deemed to have elected, not to cure any
exceptions to title to which Purchaser has objected or if, after electing to
attempt to cure, such Seller determines that it is unwilling or unable to
remove, satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy
hereunder in such event shall be either (i) to accept title to each Property
subject to such exceptions as if Purchaser had not objected thereto and without
reduction of the Purchase Price, or (ii) to terminate this Agreement within
three (3) Business Days after receipt of written notice from either Seller
either of Seller’s election not to attempt to cure any objection or of such
Seller’s determination, having previously elected to attempt to cure, that such
Seller is unable or unwilling to do so, whereupon Escrow Agent shall return the
Earnest Money to Purchaser. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, each Seller shall be obligated to cure or satisfy
all Monetary Objections affecting such Seller’s Property at or prior to Closing,
and Sellers may use the proceeds of the Purchase Price at Closing for such
purpose.

3.5 Service Contracts. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Sellers which Service Contracts
Purchaser will assume and which Service Contracts will be terminated by the
applicable Seller at Closing; provided, however, that Sellers shall not be
obligated to terminate, and Purchaser shall assume each Seller’s obligations
arising from and after Closing under, all Service Contracts which cannot be
terminated by such Seller upon no more than thirty (30) days prior notice or
which can be terminated by such Seller only upon payment of a fee, premium,
penalty or other form of early termination compensation. Purchaser will assume
the obligations arising from and after the Closing Date under those Service

 

15



--------------------------------------------------------------------------------

Contracts which Purchaser has designated will not be terminated. Each Seller,
without cost to Purchaser, shall terminate at Closing all Service Contracts that
are not so assumed, to the extent any relates to the Property owned by such
Seller. If Purchaser fails to notify either Seller in writing on or prior to the
expiration of the Inspection Period of any Service Contracts that Purchaser does
not desire to assume at Closing, Purchaser shall be deemed to have elected to
assume all such Service Contracts and to have waived its right to require such
Seller to terminate such Service Contracts at Closing.

3.6 Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Properties for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Sellers of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.

3.7 Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Properties, whether delivered by Sellers or any representatives of Sellers
or obtained by Purchaser as a result of its inspection and investigation of the
Properties, examination of the books, records and files of such Seller in
respect of the Property owned by such Seller, or otherwise (collectively, the
“Due Diligence Material”) shall be used solely for the purpose of determining
whether the Properties are suitable for Purchaser’s acquisition and ownership
thereof and for no other purpose whatsoever. Prior to Closing, the terms and
conditions which are contained in this Agreement and all Due Diligence Material
which is not published as public knowledge or which is not generally available
in the public domain shall be kept in strict confidence by Purchaser and shall
not be disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser’s prospective and actual counsel,
accountants, professionals, consultants, attorneys and lenders and lenders’
attorneys, consultants, counsel and advisors, who need to know the information
for the purpose of assisting Purchaser in evaluating the Properties for
Purchaser’s potential acquisition thereof; provided, however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold each Seller harmless from and against any and all loss, liability,
cost, damage or expense that either such Seller may suffer or incur (including,
without limitation, reasonable attorneys’ fees actually incurred) as a result of
the unpermitted disclosure of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and lenders’ attorneys, consultants, counsel
and advisors and/or the use of any Due Diligence Material for any purpose other
than as herein contemplated and permitted. The foregoing indemnity shall not
extend to disclosure of any Due Diligence Material (i) as may be required by
applicable law to be

 

16



--------------------------------------------------------------------------------

disclosed, or (ii) that is or becomes public knowledge other than by virtue of a
breach of Purchaser’s covenant under this Section 3.7. If Purchaser or Sellers
elect to terminate this Agreement pursuant to any provision hereof permitting
such termination, or if the Closing contemplated hereunder fails to occur for
any reason, Purchaser will promptly return to Sellers all Due Diligence Material
in the possession of Purchaser and any of its representatives, and destroy all
copies, notes or abstracts or extracts thereof, as well as all copies of any
analyses, compilations, studies or other documents prepared by Purchaser or for
its use (whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or threatened breach by Purchaser
or any of its representatives of this Section 3.7, Sellers shall be entitled, in
addition to other available remedies, to an injunction restraining Purchaser or
its representatives from disclosing, in whole or in part, any of the Due
Diligence Material and any of the terms and conditions of this Agreement.
Nothing contained herein shall be construed as prohibiting or limiting Sellers
from pursuing any other available remedy, in law or in equity, for such breach
or threatened breach. The provisions of this Section shall survive any
termination of this Agreement.

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1 Representations and Warranties of Seller. Each Seller, individually, solely
as to such Seller and not as to the other Seller, hereby makes the following
representations and warranties to Purchaser:

(a) Organization, Authorization and Consents.

 

  (i) Generally. Seller has the right, power and authority to enter into this
Agreement and to sell the Property of such Seller in accordance with the terms
and provisions of this Agreement, to engage in the transaction contemplated in
this Agreement and to perform and observe all of the terms and provisions
hereof.

 

  (ii) Fund IV and V JV. Fund IV and V JV is a duly organized and validly
existing joint venture under the laws of the State of Georgia, whose joint
venture partners are Wells Real Estate Fund IV, L.P. and Wells Real Estate Fund
V, L.P.

 

  (iii) Funds VI, VII and VIII JV. Funds VI, VII and VIII Associates is a duly
organized and validly existing joint venture under the laws of the State of
Georgia, whose joint venture partners are Wells Real Estate Fund VI, L.P., Wells
Real Estate Fund VII, L.P. and Wells Real Estate Fund VIII, L.P.

 

  (iv) General Partners of Funds IV and V JV. Each of Wells Real Estate Fund IV,
L.P. and Wells Real Estate Fund V, L.P. is a duly organized and validly existing
limited partnership under the laws of the State of Georgia, whose general
partners are Leo F. Wells, III and Wells Partners, L.P., a Georgia limited
partnership.

 

  (v) General Partners of Funds VI, VII and VIII JV. Each of Wells Real Estate
Fund VI, L.P., Wells Real Estate Fund VII, L.P. and Wells Real Estate Fund VIII,
L.P. is a duly organized and validly existing limited partnership under the laws
of the State of Georgia, whose general partners are Leo F. Wells, III and Wells
Partners, L.P., a Georgia limited partnership.

 

17



--------------------------------------------------------------------------------

  (vi) Wells Partners, L.P. Wells Partners, L.P. is a duly formed and validly
existing limited partnership under the laws of the State of Georgia, whose
general partner is Wells Capital, Inc.

 

  (vii) Wells Capital, Inc. Wells Capital, Inc. is a duly organized and validly
existing corporation under the laws of the State of Georgia.

(b) Action of Seller, Etc. Such Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by such Seller on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of such Seller, enforceable against
such Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by such Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property of such Seller or any portion
thereof pursuant to the terms of any judicial order or governmental approval of
which such Seller has knowledge or pursuant to any indenture, deed to secure
debt, mortgage, deed of trust, note, evidence of indebtedness or any other
agreement or instrument by which such Seller is bound.

(d) Litigation. To such Seller’s knowledge, and except as disclosed on EXHIBIT
”I” attached hereto, such Seller has not received written notice of any pending
or threatened suit, action or proceeding, which (i) if determined adversely to
such Seller, materially and adversely affects the use or value of the Property
owned by such Seller, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property owned by such Seller, or any
portion thereof.

(e) Existing Leases and Guaranty Agreements. Other than the Leases and Guaranty
Agreements listed on EXHIBIT ”G” attached hereto, such Seller has not entered
into any contract or agreement with respect to the occupancy of the Property
owned by such Seller or any portion or portions thereof which will be binding on
Purchaser or such Property after the Closing. The copies of the Leases and
Guaranty Agreements heretofore delivered or made available by such Seller to
Purchaser are true, correct and complete copies thereof in all material
respects, and the Leases and Guaranty Agreements have not been amended except as
evidenced by amendments similarly delivered and listed on EXHIBIT ”G” attached
hereto and constitute the entire agreement between such Seller and the tenants
thereunder. Except as set forth in EXHIBIT “I” attached hereto, such Seller has
not given or received any written notice of any party’s default or failure to
comply with the terms and provisions of the Leases or Guaranty Agreements which
remains uncured and to such Seller’s knowledge, Seller is not in default under
any Lease or Guaranty Agreement which remains uncured and knows of no default on
behalf of any Tenant. A true and accurate accounting of any and all security
deposits, prepaid rents, rental adjustments, letters of credit and other
collateral held by such Seller as the landlord under the Leases and Guaranty
Agreements shall be made at the Closing.

 

18



--------------------------------------------------------------------------------

(f) Service Contracts. To such Seller’s knowledge, other than the Service
Contracts set forth on EXHIBIT “J” attached hereto, such Seller has not entered
into any contract or agreement with respect to maintenance, utility or any other
services provided to the Property by such Seller or any portion or portions
thereof which will be binding on Purchaser or such Property after Closing.
Except as set forth in EXHIBIT “I” attached hereto, such Seller has not given or
received any written notice of any party’s default or failure to comply with the
terms and provisions of the Service Contracts which remains uncured; and to such
Seller’s knowledge, such Seller is not in default under any Service Contract and
knows of no default on behalf of any party providing such services thereunder.

(g) Leasing Commissions. To such Seller’s knowledge, there are no lease
brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property owned by such Seller or any portion or
portions thereof other than as disclosed in EXHIBIT “C” attached hereto (the
“Commission Agreements”), and all leasing commissions and brokerage fees accrued
or due and payable under the Commission Agreements with respect to the Property
owned by such Seller as of the date hereof and at the Closing have been or shall
be paid in full. Notwithstanding anything to the contrary contained herein,
Purchaser shall be responsible for the payment of all leasing commissions
payable for (a) any new leases entered into after the Effective Date that have
been approved (or deemed approved) by Purchaser, and (b) the renewal, expansion
or extension of any Lease existing as of the Effective Date and exercised or
effected after the Effective Date; provided however, that Purchaser shall be
obligated to pay such leasing commissions as aforesaid only if the transactions
contemplated under this Agreement close and the Closing occurs. In the event
that the Closing does not occur, the applicable Seller shall remain solely
liable for the payment of such commissions.

(h) Management Agreements. Except for those certain management agreements more
particularly described on EXHIBIT ”M” attached hereto and made a part hereof
(each, a “Management Agreement”), there is no agreement currently in effect
relating to the management of the Property owned by such Seller by any third
party management company; and such Seller shall cause such Management Agreements
to be terminated as of the Closing Date without cost or liability to Purchaser.

(i) Taxes and Assessments. Except as may be set forth on EXHIBIT “L” attached
hereto and made a part hereof, such Seller has not filed, and has not retained
anyone to file, notices of protests against, or to commence action to review,
real property tax assessments against the Property owned by such Seller.

(j) Compliance with Laws. To such Seller’s knowledge, and except as set forth on
EXHIBIT “I”, such Seller has received no written notice alleging any violations
of law (including any Environmental Law), municipal or county ordinances, or
other legal requirements with respect to the Property owned by such Seller where
such violations remain outstanding.

(k) Other Agreements. To such Seller’s knowledge, except for the Leases, the
Service Contracts, the Commission Agreements, the Management Agreement, and the
Permitted Exceptions affecting the Property of such Seller, there are no leases,
management agreements, brokerage agreements, leasing agreements or other
agreements or instruments in force or effect that grant to any person or any
entity (other than to such Seller) any right, title, interest or benefit in and
to all or any part of the Property owned by such Seller or any rights relating
to the use, operation, management, maintenance or repair of all or any part of
such Property which will survive the

 

19



--------------------------------------------------------------------------------

Closing or be binding upon Purchaser other than those which Purchaser has agreed
in writing to assume prior to the expiration of the Inspection Period (or is
deemed to have agreed to assume) or which are terminable upon thirty (30) days
notice without payment of premium or penalty.

(l) Seller Not a Foreign Person. Such Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(m) Association Expenses. To such Seller’s knowledge, such Seller (i) is not in
default or violation with respect to the payment of any assessments (whether
annual, periodic or special) to an Association with respect to the Property
owned by such Seller; (ii) has no knowledge of any default by such Seller under
the Protective Covenants; and (iii) has no knowledge of any increase in the
assessments (whether annual, periodic or special) (other than as may be provided
in the Protective Covenants) or any special assessments that will be required to
be paid by the Sellers to the Association within the next year.

(n) Employees. Such Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

(o) Environmental. To such Seller’s knowledge, or except as may be set forth in
the Existing Environmental Reports or other written Due Diligence Material or as
alleged in the correspondence from Keasler Law Firm to Wells Management Company,
Inc. dated December 20, 2005, (i) such Seller has no knowledge of the presence
of any Hazardous Substances on the Property owned by such Seller, other than
such Hazardous Substances and in such amounts as are commonly used, stored and
disposed of in the operation, repair and maintenance of an office building, or
as may be used, stored and disposed of by the tenants under the Leases in the
conduct of their businesses at the Property owned by such Seller; (ii) such
Seller has not used and has no knowledge that any other person has used the
Property owned by such Seller for the generation, recycling, use, reuse, sale,
storage, handling, transportation and/or disposal of any Hazardous Substances on
such Property (except for such Hazardous Substances and in such amounts as are
commonly used, stored and disposed of in the operation, maintenance and repair
of an office building, or as may be used, stored and disposed of by the tenants
under the Leases in the conduct of their businesses at the Property owned by
such Seller); and (iii) Seller has not received any written notification from
any governmental authority as to any violations of or failure to comply with any
Environmental Law with respect to the Property owned by such Seller.

The representations and warranties made in this Agreement by each Seller shall
be continuing and shall be deemed made as of the date hereof and remade by such
Seller as of the Closing Date in all material respects, with the same force and
effect as if made on, and as of, such date, subject to such Seller’s right to
update such representations and warranties by written notice to Purchaser and in
the certificate of such Seller to be delivered pursuant to Section 5.1(i)
hereof.

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by such Seller to Purchaser at the Closing, such
Seller has not made, and Purchaser has not relied on, any information, promise,
representation or warranty, express or implied, regarding the Properties,
whether made by such Seller, on behalf of such Seller, or otherwise, including,
without limitation, the physical condition of the Properties, the financial
condition of the tenants under the Leases, title to or the boundaries of the
Properties, pest control matters, soil conditions, the presence, existence or
absence of hazardous wastes, toxic substances or

 

20



--------------------------------------------------------------------------------

other environmental matters, compliance with building, health, safety, land use
and zoning laws, regulations and orders, structural and other engineering
characteristics, traffic patterns, market data, economic conditions or
projections, past or future economic performance of the tenants or the
Properties, and any other information pertaining to the Properties or the market
and physical environments in which the Properties are located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Properties and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Sellers to Purchaser at the Closing,
made (or purported to be made) by Sellers or anyone acting or claiming to act on
behalf of Sellers. Purchaser will inspect the Properties and become fully
familiar with the physical condition thereof and, subject to the terms and
conditions of this Agreement, shall purchase the Properties in their “as is”
condition, “with all faults,” on the Closing Date. The provisions of this
paragraph shall survive the Closing until September 30, 2006, subject to Article
11 hereof.

4.2 Knowledge Defined. All references in this Agreement to the “knowledge of
such Seller” or “to such Seller’s knowledge” shall refer only to the actual
knowledge of Steve Campbell, Vice President, Asset Management, and Mike Watson,
Vice President, Construction, who have been actively involved in the management
of each Seller’s business in respect of the Property owned by such Seller in the
capacity as Asset Manager and Construction Manager, respectively, for each
Seller. Sellers each further represent and warrant that Steve Campbell and Mike
Watson are the most qualified employees of Wells Real Estate regarding the
knowledge of Sellers with respect to the operation, management, condition and
maintenance of the Properties on behalf of the Sellers. The term “knowledge of
such Seller” or “to such Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of the other Seller, or any
affiliate of either Seller, or to any other partner, beneficial owner, officer,
director, agent, manager, representative or employee of such Seller, or any of
their respective affiliates, or to impose on either of the individuals named
above any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains. There shall be no personal liability on the part of
either of the individuals named above arising out of any representations or
warranties made herein or otherwise.

4.3 Covenants and Agreements of Sellers.

(a) Leasing Arrangements. During the pendency of this Agreement, neither Seller
will enter into any lease affecting the Property owned by such Seller, or modify
or amend in any material respect, or terminate, the existing Leases without
Purchaser’s prior written consent in each instance, which consent, prior to the
end of the Inspection Period, shall not be unreasonably withheld, delayed or
conditioned and which shall be deemed given unless withheld by written notice to
such Seller given within five (5) Business Days after Purchaser’s receipt of
such Seller’s written request therefor, each of which requests shall be
accompanied by a copy of any proposed modification or amendment of an existing
Lease or of any new lease that such Seller wishes to execute between the
Effective Date and the Closing Date, including, without limitation, a
description of any Tenant Inducement Costs and leasing commissions associated
with any proposed renewal or expansion of an existing Lease or with any such new
lease, as well as any additional information regarding such proposed transaction
as Purchaser may reasonably request. If Purchaser fails to notify such Seller in
writing of its approval or disapproval within said five (5) Business Day period,
such failure by Purchaser shall be deemed to be the approval of Purchaser. After
the end of the Inspection Period, neither Seller shall enter into any lease
affecting the Property owned by such Seller, or modify or amend in

 

21



--------------------------------------------------------------------------------

any respect, or terminate the existing Leases without Purchaser’s prior written
consent in each instance, which consent may be withheld in Purchaser’s sole
discretion. At Closing, Purchaser shall reimburse the applicable Seller for any
Tenant Inducement Costs or leasing commissions actually incurred by such Seller
pursuant to a renewal or expansion of any existing Lease after the Effective
Date or new lease approved (or deemed approved) by Purchaser hereunder, and
Purchaser shall assume any such new lease and shall assume the obligations of
such Seller thereunder, including the obligation to pay any Tenant Inducement
Costs and leasing commissions. Purchaser’s obligation to pay the Tenant
Inducement Costs and leasing commissions as provided for in this paragraph shall
only apply if the transactions contemplated under this Agreement close and the
Closing occurs.

(b) New Contracts. During the pendency of this Agreement, neither Seller will
enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting the Property owned by such Seller
or any part thereof subsequent to the Closing without Purchaser’s prior written
consent in each instance (which Purchaser agrees not to withhold or delay
unreasonably with respect to any new contract to be signed during the Inspection
Period, but with respect to any contract or amendment to be executed after the
Inspection Period, Purchaser may withhold such consent in its sole discretion
and neither Seller shall execute, modify or amend such contract without
Purchaser’s prior written consent), except contracts entered into in the
ordinary course of business that are terminable without cause (and without
penalty or premium) on thirty (30) days (or less) notice.

(c) Operation of Property. During the pendency of this Agreement, each Seller
shall continue to operate the Property owned by such Seller in a good and
businesslike fashion consistent with such Seller’s past practices. Funds IV and
V JV shall also keep Purchaser apprised of the action taken by such Seller to
repair the damage caused by the intrusion of water into the premises leased by
the tenant known as Keasler Law Firm and to correct the conditions that allowed
the intrusion of water into such tenant’s premises.

(d) Insurance. During the pendency of this Agreement, each Seller shall, at such
Seller’s expense, continue to maintain the insurance policies covering the
Improvements owned by such Seller as required by the terms of the Leases.

(e) Tenant Estoppel Certificates. Each Seller shall endeavor in good faith (but
without obligation to incur any material, unusual or extraordinary cost or
expense) to obtain and deliver to Purchaser, at or prior to Closing, a written
Tenant Estoppel Certificate in the form attached hereto as EXHIBIT ”K” signed by
each of the tenants under the Leases affecting the Property owned by such
Seller; provided that delivery of such signed Tenant Estoppel Certificates shall
be a condition of Closing only to the extent set forth in Section 6.1(c) hereof;
and in no event shall the inability or failure of such Seller to obtain and
deliver said Tenant Estoppel Certificates (such Seller having used its good
faith efforts as set forth above as to the tenants under Leases) be a default of
such Seller hereunder. The Tenant Estoppel Certificate that Funds IV and V JV
shall endeavor to obtain from the tenant known as Keasler Law Firm under this
Section 4.3(e) shall also include an express confirmation by such tenant that,
to such tenant’s knowledge, (i) the “Landlord” has completed the repairs to such
tenant’s premises caused by the intrusion of water into such tenant’s premises,
(ii) the “Landlord” has completed the work and improvements designed to correct
the conditions that allowed the intrusion of water into such tenant’s premises,
and (iii) such tenant’s premises, including the portion thereof affected by such
intrusion of water, are again tenantable.

 

22



--------------------------------------------------------------------------------

(f) Association Estoppel Certificate. Sellers shall endeavor in good faith (but
without any obligation to incur any material, unusual or extraordinary cost or
expense) to obtain and deliver to Purchaser, at or prior to Closing a written
estoppel certificate (the “Association Estoppel Certificate”) signed on behalf
of the Association and addressed to Sellers and Purchaser, (i) to be dated
within thirty (30) days prior to the Closing Date, and (ii) to confirm (A) the
absence of any material defaults or violations by the applicable Seller with
respect to the payment of any assessments (whether annual, periodic or special)
to such Association with respect to the Property owned by such Seller, (B) the
amount of any annual, periodic or special assessments to become payable with
respect to each Property by the owner thereof, and (C) the absence, to the
knowledge of the Association, of any defaults by either Seller under the
Protective Covenants; provided that the delivery of such signed Association
Estoppel Certificate shall not be a condition of Closing, and in no event shall
the inability or failure of Sellers to obtain and deliver said Association
Estoppel Certificate (Sellers having used their good faith efforts as set forth
above) be a default of Sellers hereunder.

(g) SNDAs. Sellers shall endeavor in good faith (but without obligation to incur
any material, unusual or extraordinary cost or expense) to obtain from the Major
Tenants of the Properties subordination, nondisturbance and attornment
agreements in the form reasonably requested by Purchaser’s lender or in the form
attached to such tenants’ respective Leases (“SNDA” or “SNDAs”); provided,
however, that in no event shall the inability or failure of either Seller to
obtain and deliver said SNDAs (such Seller having used its good faith efforts as
set forth above) be a default of such Seller hereunder.

(h) Commission Agreements with Commercial Jacksonville, Inc. Notwithstanding
anything contained in this Agreement to the contrary, Purchaser may elect, by
written notice given to Sellers at any time prior to the date which is ten (10)
days before Closing, not to assume the Commission Agreements with Commercial
Jacksonville, Inc. (“CJI”) listed in Items 1A and 2A of Exhibit “C” attached
hereto. If Purchaser timely makes such election not to assume the Commission
Agreements with CJI, Sellers shall cause such Commission Agreements with CJI to
be terminated effective as of the date of Closing. Sellers and Purchaser
acknowledge that each of the Commission Agreements with CJI provide in Section
8.2 thereof that, within fifteen (15) days after the expiration or earlier
termination of such Commission Agreements, CJI shall deliver to the “Owner”
thereunder a list of all parties with whom CJI has submitted a bona fide
proposal in writing for lease regarding the possible leasing of space in the
project prior to the termination date, and that the applicable Seller will pay
the commission that would otherwise be due in accordance with Section 8.1 of the
Commission Agreement in the event the applicable Seller or its successors or
assigns enter into any lease with any prospective tenant included in CJI’s list
or any affiliate thereof, or enter into any renewal, extension or expansion of
any existing tenant lease included in CJI’s list within ninety (90) days after
the expiration or termination of such Commission Agreement. In the event
Purchaser shall elect not to assume the Commission Agreements with CJI as
provided in this Section 4.3(h), Purchaser shall nevertheless assume the
Sellers’ obligations to pay the commission(s) that would otherwise be due to CJI
pursuant to the terms of Section 8.2 of each such Commission Agreement with CJI,
and Purchaser shall indemnify and hold Sellers harmless from any failure of
Purchaser to pay any such commissions payable to CJI pursuant to Section 8.2 of
the aforesaid Commission Agreements with CJI. This Section 4.3(h) shall survive
the Closing.

 

23



--------------------------------------------------------------------------------

4.4 Representations and Warranties of Purchaser.

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing corporation under the laws of the Commonwealth of
Massachusetts. Purchaser has or shall have prior to the expiration of the
Inspection Period the right, power and authority to enter into this Agreement
and to purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Sellers and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(e) hereof. The provisions of this paragraph shall survive the
Closing until September 30, 2006, subject to Article 11 hereof.

ARTICLE 5

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1 Sellers’ Closing Deliveries. For and in consideration of, and as a condition
precedent to Purchaser’s delivery to Sellers of the Purchase Price, each Seller
shall obtain or execute and deliver to Purchaser at Closing the following
documents with respect to the Property owned by such Seller, all of which shall
be duly executed, acknowledged and notarized where required:

(a) Special Warranty Deed. A special warranty deed in the form customarily used
in the State of Florida pursuant to which a grantor warrants title only as to
parties claiming by, through or under the grantor but not otherwise, from such
Seller with respect to the Land and Improvements owned by such Seller (the
“Special Warranty Deed”), subject only to the Permitted Exceptions, and executed
and acknowledged by such Seller. The legal description of the Land owned by such
Seller set forth in the Special Warranty Deed shall be based upon and conform to
the applicable legal description attached hereto as EXHIBIT “A-1” or EXHIBIT
“A-2”, as the case may be. If and to the extent that any of the Permitted
Exceptions requires the recitation or incorporation in any deed of any
provisions of such Permitted Exception, the Special Warranty may conform to such
requirements;

 

24



--------------------------------------------------------------------------------

(b) Quitclaim Deed. Upon request, such Seller shall deliver a quitclaim deed in
the form customarily used in Florida to convey the Property owned by such Seller
by reference to the metes and bounds legal description of such Property as
reflected on the Survey for such Property;

(c) Assignment and Assumption of Leases. Two (2) counterparts of an assignment
and assumption of such Leases and Security Deposits with respect to the Property
owned by such Seller and, to the extent required elsewhere in this Agreement,
the obligations of such Seller under the Commission Agreements with respect to
the Property of such Seller in the form attached hereto as SCHEDULE 1 (the
“Assignment and Assumption of Lease”), executed and acknowledged by such Seller;

(d) Assignment and Assumption of Service Contracts. Two (2) counterparts of an
assignment and assumption of Service Contracts with respect to the Property
owned by such Seller in the form attached hereto as SCHEDULE 2 (the “Assignment
and Assumption of Service Contracts”), executed and acknowledged by such Seller;

(e) Bill of Sale. A bill of sale from each Seller for the Personal Property of
such Seller in the form attached hereto as SCHEDULE 3 (the “Bill of Sale”),
without warranty as to the title or condition of the Personal Property, executed
by such Seller;

(f) General Assignment. An assignment of the Intangible Property of such Seller
in the form attached hereto as SCHEDULE 4 (the “General Assignment”), executed
and acknowledged by Seller;

(g) Seller’s Affidavit. An owner’s affidavit from each Seller substantially in
the form attached hereto as SCHEDULE 5 (“Seller’s Affidavit”), stating that
there are no known boundary disputes with respect to the Property owned by such
Seller, that there are no parties in possession of the Property of such Seller
other than such Seller and the tenants under the Leases of such Property, that
any improvements or repairs made by, or for the account of, or at the instance
of such Seller to or with respect to the Property of such Seller within
ninety-five (95) days (or such longer period as may be required by the Title
Company to comply with the lien laws of Florida) prior to the Closing have been
paid for in full (or that adequate provision has been made therefore to the
reasonable satisfaction of the Title Company), and including such other matters
as may be reasonably requested by the Title Company;

(h) Seller’s Certificate. A certificate from each Seller in the form attached
hereto as SCHEDULE 7 (“Seller’s Certificate”), evidencing the reaffirmation of
the truth and accuracy in all material respects of such Seller’s representations
and warranties set forth in Section 4.1 hereof, with such modifications thereto
as may be appropriate in light of any change in circumstance since the Effective
Date;

(i) FIRPTA Certificate. A FIRPTA Certificate from each Seller in the form
attached hereto as SCHEDULE 7, or in such other form as applicable laws may
require;

(j) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of each Seller;

 

25



--------------------------------------------------------------------------------

(k) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and such Seller pursuant
to this Agreement;

(l) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property owned by such Seller as are in the
possession of such Seller to the extent not theretofore delivered to Purchaser;

(m) Certificates of Occupancy. To the extent the same are in the possession of
such Seller, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property owned by such Seller;

(n) Leases and Guaranty Agreements. To the extent the same is in the possession
or control of each Seller, an original executed counterpart of each of the
Leases affecting the Property owned by such Seller and any Guaranty Agreement
provided in connection with the Leases;

(o) Tenant Estoppel Certificates. Any originally executed Tenant Estoppel
Certificates as may be in the possession of such Seller;

(p) SNDAs. Any originally executed SNDAs as may be in the possession of such
Seller;

(q) Notices of Sale to Tenants. Each Seller will join with Purchaser in
executing a notice, in form and content reasonably satisfactory to such Seller
and Purchaser (each, a “Tenant Notice of Sale”), which Purchaser shall send to
the tenants under the Leases informing the tenants of the sale of the Property
and of the assignment to and assumption by Purchaser of such Seller’s interest
in the Leases and directing that all rent and other sums payable for periods
after the Closing under the Leases shall be paid as set forth in said notice;

(r) Notices of Sale to Service Contractors and Leasing Agents. Each Seller will
join with Purchaser in executing notices, in form and content reasonably
satisfactory to such Seller and Purchaser (the “Other Notices of Sale”), which
Purchaser shall send to each service provider and leasing agent under the
Service Contracts and Commission Agreements (as the case may be) assumed by
Purchaser at Closing informing such service provider or leasing agent (as the
case may be) of the sale of the Property and of the assignment to and assumption
by Purchaser of such Seller’s obligations under the Service Contracts and
Commission Agreements arising after the Closing Date and directing that all
future statements or invoices for services under such Service Contracts and/or
Commission Agreements for periods after the Closing be directed to such Seller
or Purchaser as set forth in said notices;

(s) Association Estoppel Certificate. An original counterpart of the Association
Estoppel Certificate, to the extent the same may be in the possession of either
Seller;

(t) Keys and Records. All of the keys to any door or lock on the Property owned
by such Seller and the original tenant files and other non-confidential books
and records (excluding any appraisals, budgets, third party reports obtained by
such Seller in connection with the Property of such Seller (other than the
Existing Environmental Reports), strategic plans for the Property of such
Seller, internal analyses, information regarding the marketing of the Property
of such Seller for sale,

 

26



--------------------------------------------------------------------------------

submissions relating to such Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of such Seller
which such Seller reasonably deems proprietary) relating to the Property in the
possession of such Seller; and

(u) Other Documents. Such other documents as shall be reasonably requested by
the Title Company or Purchaser’s Counsel to effectuate the purposes and intent
of this Agreement.

5.2 Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to each applicable Seller at Closing the following documents, all of
which shall be duly executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed and acknowledged by Purchaser;

(b) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;

(c) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 8 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;

(d) Notices of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(q) hereof;

(e) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to service providers and leasing agents, as contemplated in Section
5.1(r) hereof;

(f) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and the applicable
Seller pursuant to this Agreement;

(g) Evidence of Authority. A copy of resolutions of the Board of Directors of
Purchaser, certified by the Secretary or Assistant Secretary of Purchaser to be
in force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designating the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser or if Purchaser is
not a corporation, such documentation as Seller may reasonably require to
establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and

(h) Other Documents. Such other documents as shall be reasonably requested by
the Title Company or Seller’s Counsel to effectuate the purposes and intent of
this Agreement.

5.3 Closing Costs. Sellers shall pay the attorneys’ fees of Sellers, the
brokerage commission due Sellers’ Broker pursuant to Section 10.1 of this
Agreement with respect to the sale of such Seller’s Property, the cost of the
documentary stamps or transfer taxes imposed upon the conveyance of the Property
of such Seller, the cost of recording the Special Warranty Deed of such Seller,
one-half of the cost of title examination fees and expenses and one-half of the
title insurance

 

27



--------------------------------------------------------------------------------

premiums for the basic owner’s title insurance policy issued by the Title
Company to Purchaser in accordance with the Title Commitment (exclusive of
endorsements thereto), one-half of the cost of endorsements to such owner’s
title insurance policy issued by the Title Company to Purchaser, provided that
Sellers’ share of the cost of such endorsements (calculated before any Butler
rebate) shall not exceed $2,996.25, and all other costs and expenses incurred by
such Seller in closing and consummating the purchase and sale of the Property of
such Seller pursuant hereto. Such Seller and Purchaser shall each pay one-half
of any escrow closing fees charged by the Title Company, one-half of the cost or
the most recent Existing Environmental Reports listed on the attached Exhibit
“E” and one-half of the cost of the most recent Surveys listed on the attached
Exhibit “F”. Purchaser shall pay the costs of all commissions due to Purchaser’s
Broker, if any, one-half of the cost of all title examination fees and expenses
and one-half of the title insurance premiums payable with respect to the basic
owner’s title insurance policy issued by the Title Company to Purchaser, the
cost of all endorsements to Purchaser’s owner’s title insurance policy (less the
Seller’s share thereof as provided above), the costs of issuing and title
insurance premiums for any mortgagee title insurance policy obtained by
Purchaser, all other recording fees on all instruments to be recorded in
connection with these transactions, the attorneys’ fees of Purchaser, and all
other costs and expenses incurred by Purchaser in the performance of Purchaser’s
due diligence inspection of the Properties (including without limitation
appraisal costs, environmental audit and assessment costs, and engineering
review costs) and in closing and consummating the purchase and sale of the
Properties pursuant hereto. The parties acknowledge that the amount of the
premium for the basic owner’s coverage in the amount of the Purchase Price
quoted by Chicago Title Insurance Company is $55,925.00. Seller and Purchaser
shall each be entitled to receipt of fifty percent (50%) of the Butler rebate in
the amount of $34,562.50 (each party’s share shall be $17,281.25) for a total
base premium of $21,362.50; and Purchaser shall be entitled to one hundred
percent (100%) of any additional rebate or reduction in the title premiums above
that amount. Seller and Purchaser shall also each be entitled to the receipt of
fifty percent (50%) of the Butler rebate attributable to the cost of the
endorsements to the owner’s title insurance policy, provided that the Seller’s
share of such Butler rebate shall not exceed $2,097.38,

5.4 Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between each Seller and Purchaser as of 11:59 P.M. on the
day preceding the Closing, based upon the actual number of days in the
applicable month or year:

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Purchaser and such Seller with respect to the Property of such Seller as of the
Closing. If the Closing occurs prior to the receipt by such Seller of the tax
bill for the Property of such Seller for the calendar year or other applicable
tax period in which the Closing occurs, Taxes with respect to such Property
shall be prorated for such calendar year or other applicable tax period based
upon the prior year’s tax bill. Notwithstanding the foregoing, Taxes shall not
be prorated with respect to any Property if the tenants under the Leases with
respect to such Property is obligated to pay Taxes directly to the applicable
taxing authority.

(b) Reproration of Taxes. Within thirty (30) days of receipt of final bills for
Taxes, the party receiving said final tax bills shall furnish copies of the same
to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment to such Seller of
Purchaser’s calculation and appropriate back-up information. The provisions of
this Section 5.4(b) shall survive the Closing for a period of one (1) year after
the Closing Date.

 

28



--------------------------------------------------------------------------------

(c) Rents, Income and Other Expenses. As to each Seller, rents and any other
amounts paid to such Seller by the tenants under the Leases (and any new lease
entered into in accordance with the terms of this Agreement) with respect to the
Property of such Seller shall be prorated as of the Closing Date and be adjusted
against the Purchase Price on the basis of a schedule which shall be prepared by
such Seller and delivered to Purchaser for Purchaser’s review and approval prior
to Closing. Each Seller and Purchaser shall prorate all rents, additional rent,
common area maintenance charges, operating expense contributions, tenant
reimbursements and escalations, and all other payments under the Leases with
respect to the Property of such Seller (and any such new lease) received as of
the Closing Date so that at Closing such Seller will receive monthly basic rent
payments through the day prior to the Closing Date and so that such Seller will
receive reimbursement for all expenses paid by such Seller through the day prior
to the Closing Date for which such Seller is entitled to reimbursement under the
Leases (and any such new lease) (including, without limitation, Taxes) (such
expenses shall be reasonably estimated if not ascertainable as the Closing Date
and then shall be re-adjusted as provided in (f) below when actual amounts are
determined), and so that the excess, if any, is credited to Purchaser. Purchaser
agrees to pay to each applicable Seller, upon receipt, any rents or other
payments by the tenants under the Leases with respect to the Property of such
Seller that apply to periods prior to Closing but which are received by
Purchaser after Closing; provided, however, that any rents or other payments by
such tenants received by Purchaser after Closing shall be applied first to any
current amounts then owed to Purchaser by such tenants, with the balance, if
any, paid over to the applicable Seller to the extent of delinquencies existing
on the date of Closing to which such Seller is entitled. It is understood and
agreed that Purchaser shall not be legally responsible to either Seller for the
collection of any rents or other charges payable with respect to the Leases of
such Seller or any portion thereof which are delinquent or past due as of the
Closing Date; but Purchaser agrees that Purchaser shall send monthly notices for
a period of three (3) consecutive months in an effort to collect any rents and
charges not collected as of the Closing Date. Each Seller hereby retains its
right to pursue the tenants under the Leases of such Seller for sums due such
Seller for periods attributable to such Seller’s ownership of the Property. The
provisions of this Section 5.4(c) shall survive the Closing.

(d) Tenant Inducement Costs. Each Seller shall pay all such Tenant Inducement
Costs and leasing commissions payable under the Leases of such Seller with
respect to all expansions or renewals of any Lease exercised prior to the
Effective Date. If said amounts have not been paid in full on or before Closing,
Purchaser shall receive a credit against the Purchase Price in the aggregate
amount of all such Tenant Inducement Costs and leasing commissions remaining
unpaid at Closing, and Purchaser shall assume the obligation to pay amounts
payable after Closing up to the amount of such credit received at Closing.
Without limiting the generality of the foregoing, to the extent the same has not
been paid prior to Closing, at Closing, Purchaser shall receive a credit against
the Purchase Price in the amount of $525,648.00 (or so much thereof as may not
have been paid prior to Closing), in payment of the Tenant Inducement Costs
payable to American Express Travel Related Services Company, Inc. upon such
tenant’s completion of construction of its tenant improvements in accordance
with such tenant’s Lease, together with a credit in the amount of $174,009.00
(or so much thereof as may not have been paid prior to Closing) in payment of
the balance of the leasing commission payable to Trammell Crow and Commercial
Jacksonville in connection with the renewal of the American Express Travel
Related Services Company Lease; and Purchaser shall assume the obligation to pay
such amounts to said tenant and leasing agents when due in accordance with said
Lease and Commission Agreement. Except as may be specifically provided to the
contrary elsewhere in this Agreement, if the transactions consummated under this
Agreement close and the Closing occurs, Purchaser shall be responsible for the
payment of all Tenant Inducement Costs and leasing

 

29



--------------------------------------------------------------------------------

commissions (i) as a result of any renewals or extensions or expansions of the
existing Leases entered into after the Effective Date hereof with the approval
of Purchaser as set forth in this Agreement, and (ii) under any new leases
approved or deemed approved by Purchaser in accordance with Section 4.3(a). If
for any reason the Closing does not occur, the applicable Seller shall remain
solely liable for the payment of the Tenant Inducement Costs. The provisions of
this Section 5.4(d) shall survive the Closing.

(e) Security Deposits. Purchaser shall receive at Closing a credit with respect
to the Purchase Price for all security deposits transferred and assigned to
Purchaser at Closing in connection with the Leases affecting the Property of
such Seller, together with a detailed inventory of such security deposits
certified by such Seller at Closing.

(f) Operating Expenses; Year End Reconciliation. As to each Seller, personal
property taxes, installment payments of special assessment liens, vault charges,
sewer charges, utility charges, and normally prorated operating expenses
actually paid or payable by such Seller as of the Closing Date with respect to
the Property owned by such Seller shall be prorated as of the Closing Date and
adjusted against the Purchase Price, provided that within ninety (90) days after
the Closing, Purchaser and such Seller will make a further adjustment for such
expenses which may have accrued or been incurred prior to the Closing Date, but
which were not paid as of the Closing Date, and after such further adjustment,
there shall be no subsequent adjustment with respect to such items. The
provisions of this Section 5.4(f) shall survive the Closing.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Sellers at or
prior to the Closing Date:

(a) Sellers shall have performed, in all material respects, all covenants,
agreements and undertakings of Sellers contained in this Agreement;

(b) All representations and warranties of each Seller as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to such Seller’s knowledge and without modification (by
update or otherwise, as provided in Section 5.1(h) hereof); and

(c) Tenant Estoppel Certificates from each of the Major Tenants shall have been
delivered to Purchaser, with each such estoppel certificate (i) to be
substantially in the form attached hereto as EXHIBIT “K” (or if the Lease
provides for a particular form of estoppel certificate to be given by the tenant
thereunder, the Tenant Estoppel Certificate with respect to such Lease may be in
the form as called for therein); (ii) to be dated within thirty (30) days prior
to the First Closing Date, (iii) to confirm the terms of the applicable Lease as
contained in the copies of the Leases obtained by or delivered to Purchaser, and
(iv) to confirm the absence of any defaults under the applicable Lease as of the
date thereof; provided however, that if the Closing of the purchase and sale of
the Properties is adjourned or postponed beyond the First Closing Date set forth
in Section 2.6 hereof

 

30



--------------------------------------------------------------------------------

for any reason permitted under this Agreement or as otherwise may be agreed to
by Sellers and Purchaser and Sellers theretofore shall have obtained and
delivered a Tenant Estoppel Certificate meeting the requirements of this Section
6.1(c) and dated within thirty (30) days of the First Closing Date, then this
condition shall be deemed satisfied and Sellers shall be under no obligation to
obtain an updated Tenant Estoppel Certificate to comply with clause (ii)
hereinabove. The delivery of said Tenant Estoppel Certificates from the Major
Tenants under the Leases shall be a condition of Closing, and the failure or
inability of either Seller to obtain and deliver said Tenant Estoppel
Certificates from any Major Tenant, such Seller having used its good faith
efforts to obtain the same from such Major Tenant(s) under the Leases, shall not
constitute a default by such Seller under this Agreement.

In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right, in its sole discretion, to terminate this Agreement by
written notice to Sellers given prior to the Closing, whereupon (i) Escrow Agent
shall return the Earnest Money to Purchaser; and (ii) except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement.

6.2 Conditions Precedent to Sellers’ Obligations. The obligations of Sellers
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Sellers in Sellers’
sole discretion by written notice to Purchaser at or prior to the Closing Date:

(a) Purchaser shall have paid and Sellers shall have received the Purchase
Price, as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(e) hereof).

ARTICLE 7

CASUALTY AND CONDEMNATION

7.1 Casualty. Risk of loss up to and including the Closing Date shall be borne
by Sellers. In the event of any immaterial damage or destruction to the Property
owned by such Seller or any portion thereof, Sellers and Purchaser shall proceed
to close under this Agreement, and Purchaser will receive (and the applicable
Seller or Sellers whose Property or Properties was or were the subject of such
damage or destruction will assign to Purchaser at the Closing such Seller’s
rights under insurance policies to receive) any insurance proceeds (including
any rent loss insurance applicable to any period on and after the Closing Date)
due such Seller as a result of such damage or destruction (less any amounts
reasonably expended for restoration or collection of proceeds) and

 

31



--------------------------------------------------------------------------------

assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policy or policies. For
purposes of this Agreement, the term “immaterial damage or destruction” shall be
applied on a Property by Property basis and shall mean such instances of damage
or destruction of the subject Property: (i) which can be repaired or restored at
a cost of $250,000.00 or less; (ii) which can be restored and repaired within
one hundred eighty (180) days from the date of such damage or destruction; (iii)
which are not so extensive as to allow any Major Tenant of such Property to
terminate its Lease or abate or reduce rent payable thereunder (unless business
loss or rent insurance shall be available in the full amount of such abatement
or reduction, subject to applicable deductibles) on account of such damage or
destruction; and (iv) in which such Seller’s rights under its rent loss
insurance policies covering the subject Property are assignable to Purchaser and
will continue pending restoration and repair of the damage or destruction.

In the event of any material damage or destruction to any Property or any
portion thereof, Purchaser may, at its option, by notice to Sellers given within
the earlier of twenty (20) days after Purchaser is notified by Sellers of such
damage or destruction, or the Closing Date, but in no event less than ten (10)
days after Purchaser is notified by Sellers of such damage or destruction (and
if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or (ii)
proceed to close under this Agreement, receive (and such Seller will assign to
Purchaser at the Closing the rights of such Seller under insurance policies to
receive) any insurance proceeds (including any rent loss insurance applicable to
the period on or after the Closing Date) due such Seller as a result of such
damage or destruction (less any amounts reasonably expended for restoration),
and assume responsibility for such repair, and Purchaser shall receive a credit
at Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Sellers notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, each applicable Seller will cooperate with Purchaser
after the Closing to assist Purchaser in obtaining the insurance proceeds from
the insurers of such Seller. For purposes of this Agreement “material damage or
destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

7.2 Condemnation. If, prior to the Closing, all or any part of the Property of a
Seller is subjected to a bona fide threat of condemnation by a body having the
power of eminent domain or is taken by eminent domain or condemnation (or sale
in lieu thereof), or if such Seller has received written notice that any
condemnation action or proceeding with respect to the Property of such Seller is
contemplated by a body having the power of eminent domain (collectively, a
“Taking”), such Seller shall give Purchaser immediate written notice of such
Taking. In the event of any immaterial Taking with respect to the Property of
such Seller or any portion thereof, Sellers and Purchaser shall proceed to close
under this Agreement. For purposes of this Agreement, the term “immaterial
Taking” shall mean such instances of Taking of a Property: (i) which do not
result in a taking of any portion of the building structure of the building
occupied by tenants on such Property; (ii) which do not result in a decrease in
the number of parking spaces at such Property (taking into account the number of
additional parking spaces that can be provided within 180 days of such Taking);
and (iii) which are not so extensive as to allow any Major Tenant to terminate
its Lease or abate or reduce rent payable thereunder [unless business loss or
rent insurance (subject to applicable deductibles) or condemnation award
proceeds shall be available in the full amount of such abatement or reduction,
and Purchaser shall receive a credit at Closing for such deductible amount] on
account of such Taking.

 

32



--------------------------------------------------------------------------------

In the event of any material Taking of either Property or any portion thereof,
Purchaser may, at its option, by written notice to Sellers given within thirty
(30) days after receipt of such notice from Sellers, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking “ shall mean all
instances of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Properties contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, each applicable Seller shall assign,
transfer, and set over to Purchaser all of the right, title, and interest of
such Seller in and to any awards applicable to the Property of such Seller that
have been or that may thereafter be made for such taking. At such time as all or
a part of either Property is subjected to a bona fide threat of condemnation and
Purchaser shall not have elected to terminate this Agreement as provided in this
Section 7.2, and provided that the Inspection Period has expired, (i) Purchaser
shall thereafter be permitted to participate in the proceedings as if Purchaser
were a party to the action, and (ii) Sellers shall not settle or agree to any
award or payment pursuant to condemnation, eminent domain, or sale in lieu
thereof without obtaining Purchaser’s prior written consent thereto in each
case.

ARTICLE 8

DEFAULT AND REMEDIES

8.1 Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of one or both Sellers, failure of a condition
to Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Sellers shall be entitled, as their sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Sellers upon Purchaser’s default, and
that said Earnest Money is a reasonable estimate of the probable loss of Sellers
in the event of default by Purchaser. The retention by Sellers of said Earnest
Money is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Sellers in the event of default hereunder by Purchaser, and Sellers
hereby waive and release any right to (and hereby covenant that they shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Sellers all attorneys’ fees
and costs of Sellers to enforce the provisions of this Section 8.1. Purchaser
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Sellers or seek or claim a refund of said Earnest Money (or any part
thereof) on the grounds it is unreasonable in amount and exceeds the actual
damages of Sellers or that its retention by Sellers constitutes a penalty and
not agreed upon and reasonable liquidated damages.

 

33



--------------------------------------------------------------------------------

8.2 Sellers’ Default. If either Seller fails to perform any of its obligations
under this Agreement for any reason other than Purchaser’s default or the
permitted termination of this Agreement by Sellers or Purchaser as expressly
provided herein, Purchaser shall be entitled, as its sole remedy, either (a) to
receive the return of the Earnest Money from Escrow Agent, which return shall
operate to terminate this Agreement and release Sellers from any and all
liability hereunder, or (b) to enforce specific performance of the obligation of
Sellers to execute and deliver the documents required to convey the Properties
to Purchaser in accordance with this Agreement; it being specifically understood
and agreed that the remedy of specific performance shall not be available to
enforce any other obligation of Sellers hereunder. Purchaser expressly waives
its rights to seek damages in the event of the default of either or both Sellers
hereunder. Purchaser shall be deemed to have elected to terminate this Agreement
and to receive a return of the Earnest Money from Escrow Agent if Purchaser
fails to file suit for specific performance against the applicable Seller who is
in breach of its obligations hereunder in a court having jurisdiction, on or
before sixty (60) days following the date upon which the Closing was to have
occurred.

ARTICLE 9

ASSIGNMENT

9.1 Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other which consent shall not be unreasonably
withheld, conditioned or delayed, except in accordance with Section 12.11.
Notwithstanding the foregoing to the contrary, this Agreement and all of
Purchaser’s rights hereunder may be transferred and assigned to any entity
controlled by Purchaser. An assignment or transfer of this Agreement and
Purchaser’s rights hereunder to any entity which is not controlled by Purchaser
shall be subject to Sellers’ prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed so long as the identity,
reputation and creditworthiness of such other proposed assignee or nominee is
approved by Sellers. If Purchaser notifies Sellers in writing prior to the
expiration of the Inspection Period (no later than 6:00 P.M. EST on February 3,
2006) of a proposed assignment or transfer of this Agreement and Sellers do not
consent to said assignment or transfer (regardless of when Sellers may give any
such notice to Purchaser that Sellers do not consent to said proposed assignment
or transfer), then the Earnest Money shall be returned to Purchaser and this
Agreement shall be terminated without recourse to any party. If Purchaser
notifies Sellers in writing after the expiration of the Inspection Period of a
proposed assignment or transfer and Sellers do not consent to said assignment or
transfer, then the Earnest Money shall be delivered to Sellers and this
Agreement shall be terminated without recourse to any party. Any assignee or
transferee under any such assignment or transfer by Purchaser as to which the
written consent of Sellers has been given or as to which the consent of Sellers
is not required hereunder shall expressly assume all of Purchaser’s duties,
liabilities and obligations under this Agreement (whether arising or accruing
prior to or after the assignment or transfer) by written instrument delivered to
Sellers as a condition to the effectiveness of such assignment or transfer. No
assignment or transfer shall relieve the original Purchaser of any duties or
obligations hereunder, and the written assignment and assumption agreement shall
expressly so provide. For purposes of this Section 9.1, the term “control” shall
mean the ownership of at least fifty percent (50%) of the applicable entity.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.

 

34



--------------------------------------------------------------------------------

ARTICLE 10

BROKERAGE COMMISSIONS

10.1 Broker. Upon the Closing, and only in the event the Closing occurs, (a)
Sellers shall pay a brokerage commission to Cushman & Wakefield of Florida,
Inc., a Florida corporation (“Sellers’ Broker”), pursuant to a separate
agreement between Sellers and Broker; and (b) Purchaser shall pay a brokerage
commission to any broker or agent representing Purchaser in this transaction
(“Purchaser’s Broker”), if applicable, pursuant to a separate agreement between
Purchaser and Purchaser’s Broker, if applicable. Sellers’ Broker is representing
Sellers in this transaction, and Purchaser represents to Seller that there is no
Purchaser’s Broker. Each Seller shall and does hereby indemnify and hold
Purchaser harmless from and against any and all liability, loss, cost, damage,
and expense, including reasonable attorneys’ fees actually incurred and costs of
litigation, Purchaser shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Properties contemplated hereby, and arising out of any acts or agreements of
Sellers, including any claim asserted by Sellers’ Broker. Likewise, Purchaser
shall and does hereby indemnify and hold Sellers free and harmless from and
against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Sellers or
either of them shall ever suffer or incur because of any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with respect to this Agreement or the sale and purchase of
the Properties contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, each Seller shall indemnify and hold Purchaser, its shareholders,
officers, directors, employees, representatives, agents, affiliates, managers,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of such Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of such Seller or of Sellers jointly contained in this Agreement
which survives the Closing or in any Closing Document.

11.2 Indemnification by Purchaser. Following the Closing and subject to Sections
11.3 and 11.4, Purchaser (and Purchaser’s permitted assignees to whom any rights
of Purchaser are assigned pursuant to Section 9.1 hereof) shall indemnify and
hold Sellers, their respective affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to, (a)
any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

 

35



--------------------------------------------------------------------------------

11.3 Limitations on Indemnification. Notwithstanding the foregoing provisions of
Section 11.1, (a) no party shall be required to indemnify the other party or the
Purchaser-Related Entities or the Seller-Related Entities (as applicable) under
this Agreement unless the aggregate of all amounts for which an indemnity would
otherwise be payable by the responsible party under Section 11.1 or Section 11.2
above (as applicable) exceeds the Basket Limitation and in such event, the
responsible party shall be responsible for the entire amount including all
amounts representing the Basket Limitation, (b) in no event shall the liability
of Sellers, on the one hand, or Purchaser, on the other hand, with respect to
the indemnification provided for in Section 11.1 or Section 11.2 (as applicable)
above exceed in the aggregate the Cap Limitation, (c) if prior to the Closing,
Purchaser obtains knowledge in writing of any inaccuracy or breach of any
representation, warranty or covenant of either or both Sellers contained in this
Agreement (a “Purchaser Waived Breach”) and nonetheless proceeds with and
consummates the Closing, then Purchaser and any Purchaser-Related Entities shall
be deemed to have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such Purchaser
Waived Breach, and (d) notwithstanding anything herein to the contrary, the
Basket Limitation and the Cap Limitation shall not apply with respect to Losses
suffered or incurred as a result of breaches of any covenant or agreement of
Purchaser, Sellers or either Seller set forth in Section 5.3, Section 5.4,
Section 10.1 or Section 11.6 of this Agreement.

11.4 Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive until September 30, 2006,
unless a longer or shorter survival period is expressly provided for in this
Agreement, or unless on or before September 30, 2006, Purchaser or Sellers (or
either of them), as the case may be, delivers written notice to the other party
of such alleged breach specifying with reasonable detail the nature of such
alleged breach and files an action with respect thereto within one hundred
twenty (120) days after the giving of such notice.

11.5 Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

11.6 Anti-Terrorism Law. Each party hereto represents and warrants to the other
that such party is not, and is not acting, directly or indirectly, for or on
behalf of, any person or entity named as a “specially designated national and
blocked person” (as defined in Presidential Executive Order 13224) on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control, and that such party is not engaged in this transaction, directly or
indirectly, on behalf of, and is not facilitating this transaction, directly or
indirectly, on behalf of, any such person or entity. Each party also represents
and warrants to the other that neither such party nor its constituents or
affiliates are in violation of any laws relating to terrorism or money
laundering, including the aforesaid Executive Order and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56), as amended. In addition,
neither Purchaser nor Sellers nor to the knowledge of Purchaser or such Seller,
any person holding a direct or indirect ownership interest in Purchaser or such
Seller is

 

36



--------------------------------------------------------------------------------

described in, covered by or specially designated pursuant to, or affiliated with
any person described in, covered by or specially designated pursuant to, any
Anti-Terrorism Law or any list issued by any department or agency of the United
States of America in connection with any Anti-Terrorism Law. For purposes
hereof, “Anti-Terrorism Law” shall mean Executive Order 13224, as amended; the
International Emergency Economic Powers Act, 50 U.S.C. Sections 1701-06 et seq.;
the Iraqi Sanctions Act, Pub.L. 101-513, 104 Stat. 2047-55; the United Nations
Participation Act, 22 U.S.C. Section 287c; the Antiterrorism and Effective Death
Penalty Act; the International Security and Development Cooperation Act, 22
U.S.C. Section 2349 aa-9; the Terrorism Sanctions Regulations, 31 C.F.R. Part
595; the Terrorism List Governments Sanctions Regulations, 31 C.F.R. Part 596;
and the Foreign Terrorist Organizations Sanctions Regulations, 31 C.F.R. Part
597. Each party hereby agrees to defend, indemnify and hold harmless the other
party from and against any and all claims, damages, losses, risks, liabilities
and expenses (including reasonable attorneys’ fees and costs actually incurred)
arising from or related to any breach of the foregoing representations and
warranties by the indemnifying party, which indemnity shall survive the Closing
until the expiration of any applicable statute of limitations.

ARTICLE 12

MISCELLANEOUS

12.1 Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:    Transatlantic Investment Management, Inc.    222 Third Street   
Cambridge, Massachusetts 02142    Attention: Mr. Tony Goschalk    Facsimile:
617.868.4882    Email: tonyg@transatlantic-invest.com with a copy to:    Davis
Malm & D’Agostine P.C.    One Boston Place    Boston, Massachusetts 02108   
Attention: Paul L. Feldman, Esquire    Facsimile: 617.305.3131    Email:
pfeldman@davismalm.com SELLERS:    Fund IV and Fund V Associates    Fund VI,
Fund VII and Fund VIII Associates    c/o Wells Real Estate Funds    6200 The
Corners Parkway    Norcross, Georgia 30092    Attention: Mr. F. Parker Hudson   
Facsimile: 770.243.4684    Email: parker.hudson@wellsref.com

 

37



--------------------------------------------------------------------------------

with a copy to:    Troutman Sanders LLP    Suite 5200    600 Peachtree Street,
N.E.    Atlanta, Georgia 30308-2216    Attn: Leslie Fuller Secrest    Facsimile:
404.962.6577 and 404.962.6678    Email: leslie.secrest@troutmansanders.com

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 6:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered.

12.2 Possession. Full and exclusive possession of the Property of each Seller,
subject to the Permitted Exceptions applicable to such Property and the rights
of the tenants under the Leases affecting such Property shall be delivered by
each Seller to Purchaser on the Closing Date.

12.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

12.4 Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. No party shall record this Agreement or any
notice hereof.

12.5 Discharge of Obligations. The acceptance by Purchaser of the Special
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by the Seller of
such Property and Purchaser herein and every agreement and obligation on the
part of such Seller and Purchaser to be performed pursuant to the terms of this
Agreement, except those warranties, representations, covenants and agreements
which are specifically provided in this Agreement to survive Closing.

12.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

38



--------------------------------------------------------------------------------

12.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Sellers and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

12.8 Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to the tenants under the Leases, and the
Other Notices of Sale to each service provider and leasing agent, the
obligations under whose respective Service Contracts and Commission Agreements
Purchaser has assumed at Closing.

12.9 Access to Records Following Closing. Purchaser agrees that for a period of
twenty-four (24) months following the Closing, Sellers shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser,
and at Sellers’ sole cost, to examine and review at Purchaser’s office (or, at
Purchaser’s election, at the respective Properties), the books and records of
Sellers relating to the ownership and operation of the Properties which were
delivered by Sellers to Purchaser at the Closing. Likewise, Sellers agree that
for a period of twenty-four (24) months following the Closing, Purchaser shall
have the right during regular business hours, on five (5) days’ written notice
to Sellers, and at Purchaser’s sole cost, to examine and review at Sellers’
office, all books, records and files, if any, retained by Sellers relating to
the ownership and operation by Sellers prior to the Closing of the Property. The
provisions of this Section shall survive the Closing for a period of twenty-four
(24) months year after the Closing Date.

12.10 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Sellers or
Purchaser unless such amendment is in writing and executed by Sellers and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed, interpreted and enforced under the laws of the
State of Florida. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

12.11 Like-Kind Exchange. Any of the parties hereto may desire, and each other
party is willing to cooperate (subject to the limitations set forth below), to
effectuate the sale of the Property by means of an exchange of “like-kind”
property which will qualify as such under Section 1031 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder. Each party
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4) on or before the date of Closing. Upon

 

39



--------------------------------------------------------------------------------

written notice from any party (a “Requesting Party”) to the other, the party to
whom such notice is given (the “Other Party”) agrees to cooperate with such
Requesting Party to effect one or more like-kind exchanges with respect to
either or both of the Properties, provided that such cooperation shall be
subject to the following conditions: (a) such exchange shall not delay the
Closing and shall occur either simultaneously with the Closing or the purchase
money proceeds payable to such Seller shall be paid, upon such Seller’s prior
written direction to Purchaser, to a third party escrow agent or intermediary
such that Purchaser shall not be required to participate in any subsequent
closing, (b) the Other Party shall not be obligated to spend any sums or incur
any expenses in excess of the sums and expenses which would have been spent or
incurred by the Other Party if there had been no exchange, and (c) Purchaser
shall not be obligated to acquire or accept title to any property other than the
Properties, and Sellers shall not be obligated to acquire or accept title to any
property. The Other Party makes no representation or warranty that the
conveyance of any Property made pursuant to this Section 12.11 shall qualify for
a like-kind exchange. Once Purchaser has paid the purchase money proceeds as
directed by Sellers (if either Seller is the Requesting Party), or such Seller
has conveyed the Property of such Seller as directed by Purchaser (if Purchaser
is the Requesting Party), the Other Party shall have no further obligation
hereunder with respect to such “like-kind” exchange. Each Requesting Party
hereby indemnifies and holds the Other Party harmless from and against any
costs, liabilities and expenses incurred or suffered by the Other Party in
connection with the “like-kind” exchange or exchanges described herein with
respect to the Properties, which indemnity shall survive the Closing until the
expiration of any applicable statute of limitations.

12.12 Attorney’s Fees. If Purchaser or Sellers bring an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

12.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

12.14 Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

12.15 Radon Gas Disclosure. In compliance with Section 404.056 Florida Statutes,
Purchaser is hereby made aware of the following: RADON GAS IS A NATURALLY
OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN
SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT
OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN
FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON
TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.

12.16 Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (each, a “Proceeding”), Sellers and Purchaser irrevocably (a)
submit to the non-exclusive

 

40



--------------------------------------------------------------------------------

jurisdiction of the state and federal courts having jurisdiction in Duval
County, Florida, and (b) waive any objection which either Seller or Purchaser
may have at any time to the laying of venue of any Proceeding brought in any
such court, waive any claim that any Proceeding has been brought in an
inconvenient forum and further waive the right to object, with respect to such
Proceeding, that such court does not have jurisdiction over such party. Sellers
and Purchaser further agree and consent that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any proceeding in any State of Florida or United States Court sitting in
Jacksonville, Florida may be made by certified or registered mail, return
receipt requested, directed to Sellers or Purchaser, as applicable, at the
address set forth in this Agreement, and service so made shall be complete upon
receipt; except that if Sellers or Purchaser shall refuse to accept delivery,
service shall be deemed complete five (5) days after the same shall have been so
mailed.

[Signatures commence on following page]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLERS: FUND IV AND FUND V ASSOCIATES, a Georgia joint venture By:   Wells Real
Estate Fund IV, L.P.   a Georgia limited partnership,   venture partner   By:  
Wells Partners, L.P.     a Georgia limited partnership,     general partner    
By:   Wells Capital, Inc.       a Georgia corporation,       general partner    
  By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President By:  
Wells Real Estate Fund V, L.P.   a Georgia limited partnership,   venture
partner     By:   Wells Partners, L.P.       a Georgia limited partnership,    
  general partner       By:   Wells Capital, Inc.         a Georgia corporation,
        general partner         By:  

/s/ Douglas P. Williams

        Name:   Douglas P. Williams         Title:   Senior Vice President

[Signatures continued on following page]

 

42



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

FUND VI, FUND VII AND FUND VIII
ASSOCIATES, a Georgia joint venture By:   Wells Real Estate Fund VI, L.P.   a
Georgia limited partnership,   venture partner   By:   Wells Partners, L.P.    
a Georgia limited partnership,     general partner     By:   Wells Capital, Inc.
      a Georgia corporation,       general partner       By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President By:  
Wells Real Estate Fund VII, L.P., a   Georgia limited partnership, venture
partner   By:   Wells Partners, L.P., a Georgia     limited partnership, general
partner     By:   Wells Capital, Inc., a Georgia       corporation, general
partner       By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President By:  
Wells Real Estate Fund VIII, L.P., a   Georgia limited partnership, venture
partner   By:   Wells Partners, L.P., a Georgia     limited partnership, general
partner     By:   Wells Capital, Inc., a Georgia       corporation, general
partner       By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President

[Signatures continued on following page]

 

43



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

PURCHASER:

TRANSATLANTIC INVESTMENT

MANAGEMENT, INC., a Massachusetts corporation

By:  

/s/ Anthony Goschalk

Name:   Anthony Goschalk Title:   President

 

44



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION OF

FUNDS IV AND V LAND

ALL THAT TRACT OR PARCEL of land lying and being in Section 13, Township 3
South, Range 27 East, Duval County, Florida, and being more particularly
described as follows:

TO FIND THE POINT OF BEGINNING, commence at the corner common to Sections 7, 12,
13 and 18, Township 3 South, Range 27 East, Duval County, Florida; thence leave
said common corner and run along the line which is common to the above
referenced Sections 13 and 18 South 00 degrees 36 minutes 35 seconds East a
distance of 150.02 feet to an iron pin found on the southerly right-of-way line
of J. Turner Butler Boulevard (300-foot right-of-way); thence leave said common
line and run along said southerly right-of-way line of J. Turner Butler
Boulevard North 89 degrees 45 minutes 45 seconds West a distance of 1166.59 feet
to an iron pin set which marks the POINT OF BEGINNING; FROM THE POINT OF
BEGINNING AS THUS ESTABLISHED, thence leaving said southerly right-of-way line
of J. Turner Butler Boulevard and running South 00 degrees 14 minutes 15 seconds
West a distance of 627.65 feet to an iron pin set on the northerly right-of-way
line of Centurion Parkway North (100-foot right-of-way as established according
to Deed of Dedication recorded in Official Records Volume 6746, Page 2705, as
re-recorded in Official Records Volume 6751, Page 1688, Public Records of Duval
County, Florida); running thence along said northerly right-of-way line of
Centurion Parkway North along an arc of a curve to the left (said arc being
subtended by a chord bearing North 87 degrees 38 minutes 39 seconds West a chord
distance of 411.72 feet and having a radius of 757.12 feet) an arc distance of
416.97 feet to an iron pin set; thence leaving said northerly right-of-way line
of Centurion Parkway North and running North 00 degrees 14 minutes 15 seconds
East a distance of 612.43 feet to an iron pin set on the southerly right-of-way
line of J. Turner Butler Boulevard; running thence along said southerly
right-of-way line of J. Turner Butler Boulevard South 89 degrees 45 minutes 45
seconds East a distance of 411.43 feet to an iron pin set which marks the POINT
OF BEGINNING; said property containing 247,247 square feet or 5.676 acres, more
or less, according to a Boundary and Topographic Survey prepared by Sunshine
State Surveyors, Inc., certified by Roy A. Wegener, Jr., Florida Registered Land
Surveyor No. 4271, dated April 21, 1992, last revised June 5, 1992.



--------------------------------------------------------------------------------

EXHIBIT “A-2”

LEGAL DESCRIPTION OF

FUNDS VI, VII AND VIII LAND

A portion of Section 13, Township 3 South, Range 27 East, Duval County, Florida,
being more particularly described as follows:

For a Point of Reference, commence at the Northeast corner of the aforementioned
Section 13, said corner lying in the centerline of J. Turner Butler Boulevard,
as now established for a width of 300 feet at this point; thence South 00
degrees 36 minutes 35 seconds East, along the Easterly line of said Section 13,
a distance of 150.02 feet to a point in the Southerly right-of-way line of said
J. Turner Butler Boulevard; thence North 89 degrees 45 minutes 45’ seconds West,
along said Southerly right-of-way line, a distance of 1578.02 feet to the
Northwest corner of lands described and recorded in Official Records Volume
7350, Page 115, of the Public Records of said Duval County, said Northwest
corner being the POINT OF BEGINNING for this description.

FROM THE POINT OF BEGINNING THUS DESCRIBED, thence South 00 degrees 14 minutes
15 seconds West, departing the aforementioned Southerly right-of-way line of J.
Turner Butler Boulevard and along the Westerly line of said lands described in
Official Records Volume 7350, Page 115, a distance of 612.43 feet to the
Southwest corner of said lands, said Southwest corner lying in a curve defining
the Northerly right-of-way line of Centurion Parkway North, a 100 foot
right-of-way as established and formerly known as Perimeter Drive North Phase
II, according to Deed of Dedication recorded in Official Records Volume 6746,
Page 2075, as re-recorded in Official Records Volume 6751, Page 1688, Public
Records, Duval County, Florida, said curve being concave to the Southeast and
having a radius of 757.12 feet; thence Southwesterly, along said Northerly
right-of-way line and around the arc of said curve, through a central angle of
19 degrees 16 minutes 29 seconds, for an arc distance of 254.70 feet, said arc
being subtended by a chord which bears South 66 degrees 56 minutes 27 seconds
West, 253.50 feet; thence North 21 degrees 38 minutes 08 seconds West, departing
said Northerly right-of-way line of Centurion Parkway North, a distance of
690.86 feet to a point lying in the aforementioned Southerly right-of-way line
of J. Turner Butler Boulevard; thence North 67 degrees 07 minutes 56 seconds
East, along said Southerly right-of-way line, a distance of 180.62 feet to a
point lying South 67 degrees 07 minutes 56 seconds West, 1.74 feet from an angle
point in said Southerly right-of-way line; thence South 00 degrees 14 minutes 15
seconds West, departing said Southerly right-of-way line, a distance of 39.82
feet; thence South 89 degrees 45 minutes 45 seconds East, parallel with the
Southerly right-of-way line of J. Turner Butler Boulevard, a distance of 138.20
feet; thence North 00 degrees 14 minutes 15 seconds East, a distance of 40.50
feet to a point lying in the Southerly right-of-way line of said J. Turner
Butler Boulevard, as established for a width of 300 feet at this point; thence
South 89 degrees 45 minutes 45 seconds East, along said Southerly right-of-way
line, a distance of 185.89 feet to the POINT OF BEGINNING.

 

Page 1



--------------------------------------------------------------------------------

EXHIBIT “B”

LIST OF PERSONAL PROPERTY

 

1. List of Funds IV and V Personal Property (Centurion Centre)

 

(1) 4’ ladder

(1) 6’ ladder

(1) 8’ ladder

(1) Laptop Computer w/ Tracer Summit

(1) Personal Computers w/ Tracer Summit

(1) Hewlett Packard Fax Machine

(1) Leased Xerox Copier Machine w/ Cabinet

(1) Desk w/ chair

(1) 4 drawer Filing Cabinet

(1) Cordless Phone

(1) Corded Phone

(1) Conference Room Table w/ 5 chairs

(2) Bookshelves

(1) Computer Table

(1) Small Table

(1) Picture of a Wolf

(1) Small Toolbox w/ Misc. tools

(1) Square Shovel

(2) Push Brooms

(1) Fire Proof Cabinet

(2) 5 gallon Gas Cans

(3) Funnels

(1) Hose Reel w/ Garden Hose

(1) Wreaths (1) Garland – Holiday Decorations

(1) Shop Vacuum

(2) 6’ Display Tables

(1) Mop and Bucket

(1) Self Contained Portable A/C unit for the telephone room

(1) Hand Held Packing Tape Dispenser

(2) Key Lock Boxes

Misc. Office Supplies

Misc. HVAC stock

Ceiling Tiles

Window Glass Stock

Light Bulbs

As Builts and Manuals for Building Operation

(1) Straw Broom & Dust Pan

(1) Ladder on the roof for Tower Maintenance

 

Page 1



--------------------------------------------------------------------------------

2. List of Funds VI, VII and VIII Personal Property (BellSouth Building)

 

(1) 4’ ladder

(1) 8’ ladder

(1) Personal Computer w/ Tracer Summit

(1) Wreath (1) Garland – Holiday Decorations

(2) 6’ Display Tables

(1) Ladder on the roof for Tower Maintenance

Window Glass Stock

Ceiling Tiles

Light Bulbs

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT “C”

LIST OF COMMISSION AGREEMENT[S]

 

1. List of Commission Agreements Affecting Funds IV and V Property (Centurion
Centre)

 

  A. Leasing Agreement dated January 1, 2006 by and between Fund IV and Fund V
Associates, a Georgia joint venture, as “Owner” and Commercial Jacksonville,
Inc., as “Agent” as supplemented by that certain Letter from Charles D. White,
Chief Executive Officer of Commercial Jacksonville, Inc. to Parker Hudson dated
January 9, 2006

 

  B. Brokerage Agreement dated March     , 2005 (sic) by and between Wells Real
Estate Funds, as “Landlord” and Newmark Southern Region, LLC, as “Broker”

 

2. List of Commission Agreements Affecting Funds VI, VII and VIII Property
(BellSouth Building)

 

  A. Leasing Agreement dated January 1, 2006 by and between Fund VI, Fund VII
and Fund VIII Associates, a Georgia joint venture, as “Owner” and Commercial
Jacksonville, Inc., as “Agent” as supplemented by that certain Letter from
Charles D. White, Chief Executive Officer of Commercial Jacksonville, Inc. to
Parker Hudson dated January 9, 2006

 

  B. Letter of Intent (10375 Centurion Parkway, Jacksonville, Florida) dated
September 23, 2005 by and between Fund IV and Fund V Associates, as “Landlord”
and American Express Travel Related Services, as “Tenant” (See Section 5.4(d) of
Agreement). [Note: The “Landlord” identified in such Letter of Intent is in
error. The owner of the BellSouth Building, and thus the “Landlord” under the
subject Lease, is Fund VI, Fund VII and Fund VIII Associates.]



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF ESCROW AGREEMENT

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (the “Agreement”), made and entered into this      day of
January, 2006, by and among TRANSATLANTIC INVESTMENT MANAGEMENT, INC., a
Massachusetts corporation (“Purchaser”), FUND IV AND FUND V ASSOCIATES, a
Georgia joint venture, and FUND VI, FUND VII AND FUND VIII ASSOCIATES, a Georgia
joint venture (collectively, as “Sellers”), and CHICAGO TITLE INSURANCE COMPANY
(“Escrow Agent”).

W I T N E S S E T H:

WHEREAS, Purchaser and Sellers have entered into that certain Purchase and Sale
Agreement, dated as of January     , 2006 (the “Contract”) regarding the
purchase and sale of certain real properties owned by Sellers, which are located
at 10375 and 10407 Centurion Parkway North, Jacksonville, Duval County, Florida
(each, a “Property” and together, the “Properties”); and

WHEREAS, Paragraph 2.3 of the Contract provides for Purchaser’s payment to
Escrow Agent, within three (3) business days following execution and delivery by
Sellers and Purchaser of the Contract, of Five Hundred Thousand and No/100
Dollars ($500,000.00 U.S.) as the Initial Earnest Money Deposit (as defined in
the Contract) to be held and applied by said Escrow Agent in accordance with
this Agreement and the Contract; and

WHEREAS, the Contract provides for Purchaser’s payment to Escrow Agent, no later
than the expiration of the Inspection Period (as defined in the Contract) of the
additional sum of Five Hundred Thousand and No/100 Dollars ($500,000.00 U.S.) as
the Additional Earnest Money Deposit (as defined in the Contract); and

WHEREAS, the parties hereto desire to set forth the terms and conditions of
Escrow Agent’s holding, investment and disbursement of the Escrow Funds (as
hereinafter defined).

NOW, THEREFORE, for and in consideration of the agreements set forth in the
Contract and the mutual covenants set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Escrow Agent does hereby acknowledge receipt of a wire transfer, payable to
the order of Escrow Agent, in the amount of Five Hundred Thousand and No/100
Dollars ($500,000.00 U.S.) as the Initial Earnest Money Deposit (as defined in
the Contract). Said Initial Earnest Money Deposit, together with any additional
earnest money actually deposited by Purchaser with Escrow Agent pursuant to the
terms of the Contract, all interest and other income earned on the Initial
Earnest Money Deposit, any such additional earnest money and interest thereon,
is herein referred to as the “Escrow Funds”. Escrow Agent hereby agrees to hold,



--------------------------------------------------------------------------------

administer and disburse the Escrow Funds pursuant to this Agreement and the
Contract. Escrow Agent shall invest the Escrow Funds in a Cash Investment
Account at Wachovia Bank of Georgia, in Atlanta, Georgia. All interest or other
income shall be earned for the account of Purchaser and shall be held, invested
and disbursed as a part of the Escrow Funds hereunder. Purchaser’s Federal
Identification Number is #04-3368321; and Funds IV and V JV’s Federal
Identification Number is # 58-2022624 and Funds VI, VII and VIII JV’s Federal
Identification Number is #58-2174097. Escrow Agent’s fee, if any, for services
rendered hereunder shall be paid one-half (1/2) by Purchaser and one-half (1/2)
by Sellers.

2. At such time as Escrow Agent receives written notice from either Purchaser or
Sellers, or any of them, setting forth the identity of the party to whom such
Escrow Funds (or portions thereof) are to be disbursed and further setting forth
the specific section or paragraph of the Contract pursuant to which the
disbursement of such Escrow Funds (or portions thereof) is being requested,
Escrow Agent shall disburse such Escrow Funds pursuant to such notice; provided,
however, that if such notice is given by either Purchaser or Sellers but not
both, Escrow Agent shall (i) promptly notify the other party (either Purchaser
or Sellers, as the case may be) that Escrow Agent has received a request for
disbursement, and (ii) withhold disbursement of such Escrow Funds for a period
of ten (10) days after receipt of such notice of disbursement and if Escrow
Agent receives within said ten (10) day period either (A) a written notice from
the party that submitted the request for disbursement which notice countermands
the earlier notice of disbursement, or (B) a written notice from the other party
that conflicts with the request for disbursement given by the party submitting
such request, then Escrow Agent shall withhold such disbursement until Purchaser
and Sellers can agree upon a disbursement of such Escrow Funds. Purchaser and
Sellers hereby agree to send to the other, pursuant to Paragraph 6 below, a
duplicate copy of any written notice sent to Escrow Agent and requesting any
such disbursement or countermanding a request for disbursement.

3. In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for willful
default, gross negligence, fraud or breach of trust, and it shall accordingly
not incur any such liability with respect to (i) any action taken or omitted in
good faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.

4. Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between or among Purchaser and Sellers sufficient in the sole discretion
of Escrow Agent to justify its doing so or in the event that Escrow Agent has
not disbursed the Escrow Funds on or before March 10, 2006, Escrow Agent shall
be entitled to tender the Escrow Funds into the registry or custody of any court
of competent jurisdiction, together with such legal pleadings as it may deem
appropriate, and thereupon be discharged from all further duties and liabilities
under this Agreement. Any such legal action may be brought in such court as
Escrow Agent shall determine to have jurisdiction thereof. The actual and
reasonable costs and expenses (including actual and reasonable attorneys’ fees)
incurred by Escrow Agent in connection with tendering the Escrow Funds to such
court may be deducted from the Escrow Funds.

 

2



--------------------------------------------------------------------------------

5. Purchaser and Sellers hereby jointly and severally agree to indemnify and
hold Escrow Agent harmless against any and all losses, claims, damages,
liabilities, and expenses, including, without limitation, reasonable costs of
investigation and legal counsel fees, which may be imposed upon Escrow Agent or
incurred by Escrow Agent in connection with the performance of its duties
hereunder, including, without limitation, any litigation arising from this
Agreement or involving the subject matter hereof.

6. Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand delivery, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses set out below or at such other
addresses as are specified by written notice delivered in accordance herewith:

 

PURCHASER:    Transatlantic Investment Management, Inc.    222 Third Street   
Cambridge, Massachusetts 02142    Attention: Mr. Tony Goschalk    Telephone:
617.492.1247    Facsimile: 617.868.4882    Email: tonyg@transatlantic-invest.com
with a copy to:    Davis Malm & D’Agostine, P.C.    One Boston Place    Boston,
Massachusetts 02108    Attention: Paul L. Feldman, Esquire    Telephone:
617.589.3831    Facsimile: 617.305.3131    Email: pfeldman@davismalm.com SELLER:
   Fund IV and Fund V Associates    Fund VI, Fund VII and Fund VIII Associates
   c/o Wells Real Estate Funds    6200 The Corners Parkway    Suite 250   
Norcross, Georgia 30092    Attention: Mr. Parker Hudson    Telephone:
770.243.4684    Facsimile: 770.243.8540    Email: parker.hudson@wellsref.com

 

3



--------------------------------------------------------------------------------

with a copy to:    Troutman Sanders LLP    Suite 5200    600 Peachtree Street,
N.E.    Atlanta, Georgia 30308-2216    Attention: Ms. Leslie Fuller Secrest   
Telephone: 404.885.3286    Facsimile: 404.962.6698    Email:
leslie.secrest@troutmansanders.com ESCROW AGENT:    Chicago Title Insurance
Company    4170 Ashford Dunwoody Road    Suite 460    Atlanta, Georgia 30319   
Attention: Ms. Judy A. Stillings    Telephone: 404.419.3224    Facsimile:
404.303.6307    Email: judy.stillings@ctt.com

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the first business day after the day of
transmission of such notice and confirmation of such transmission.

7. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.

8. Time is of the essence of this Agreement.

9. If proceedings shall be instituted before any court of competent jurisdiction
for the resolution of any dispute arising under this Agreement between any
parties hereto, then upon final resolution of such dispute, the prevailing party
in such dispute shall be promptly paid by the nonprevailing party therein all of
such prevailing party’s attorneys’ fees and expenses, court costs and costs of
appeal actually incurred in connection with such proceeding.

10. This Agreement is governed by and is to be construed under the laws of the
State of Florida and may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

[Signatures begin on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day, month and year first
above written.

 

SELLERS: FUND IV AND FUND V ASSOCIATES, a Georgia joint venture By:   Wells Real
Estate Fund IV, L.P.   a Georgia limited partnership,   venture partner   By:  
Wells Partners, L.P.     a Georgia limited partnership,     general partner    
By:   Wells Capital, Inc.       a Georgia corporation,       general partner    
  By:  

 

      Name:  

 

      Title:  

 

By:   Wells Real Estate Fund V, L.P.   a Georgia limited partnership,   venture
partner   By:   Wells Partners, L.P.     a Georgia limited partnership,    
general partner     By:   Wells Capital, Inc.       a Georgia corporation,      
general partner       By:  

 

      Name:  

 

      Title:  

 

[Signatures continued on next page]

 

5



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

FUND VI, FUND VII AND FUND VIII
ASSOCIATES, a Georgia joint venture By:   Wells Real Estate Fund VI, L.P.   a
Georgia limited partnership,   venture partner   By:   Wells Partners, L.P.    
a Georgia limited partnership,     general partner     By:   Wells Capital, Inc.
      a Georgia corporation,       general partner       By:  

 

      Name:  

 

      Title:  

 

By:   Wells Real Estate Fund VII, L.P., a   Georgia limited partnership, venture
partner   By:   Wells Partners, L.P., a Georgia     limited partnership, general
partner     By:   Wells Capital, Inc., a Georgia       corporation, general
partner       By:  

 

      Name:  

 

      Title:  

 

By:   Wells Real Estate Fund VIII, L.P., a   Georgia limited partnership,
venture partner   By:   Wells Partners, L.P., a Georgia     limited partnership,
general partner     By:   Wells Capital, Inc., a Georgia       corporation,
general partner       By:    

 

      Name:    

 

      Title:    

 

[Signatures continued on next page]

 

6



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

PURCHASER:

TRANSATLANTIC INVESTMENT MANAGEMENT, INC., a Massachusetts

corporation

By:  

 

Name:  

 

Title:  

 

[Signatures continue on next page]

 

7



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ESCROW AGENT: CHICAGO TITLE INSURANCE COMPANY

By:

 

 

Name:

 

 

Title:

 

 

 

8



--------------------------------------------------------------------------------

EXHIBIT “E”

LIST OF EXISTING ENVIRONMENTAL REPORTS

 

1. List of Existing Environmental Reports for the Funds IV and V Property
(Centurion Centre)

 

  •   Phase I Environmental Site Assessment Report - Centurion Centre, 10407
Centurion Parkway, Jacksonville, Florida 32256 - prepared by LandAmerica
Assessment Corporation for Wells Real Estate Funds, dated December 5, 2005, as
LAC Project Number 05-33124.1

 

  •   Report of a Geotechnical Exploration, Proposed IBM Office Building,
Deerwood Park, Jacksonville, Florida, prepared by Law Engineering, Inc. for
ADEVCO Corporation, dated April 15, 1992, as LAW Project No. 442-06661-01

 

  •   Report of a Preliminary Environmental Site Assessment, Deerwood Park,
Jacksonville, Florida, prepared by Law Engineering and Environmental Services,
Inc. for Gate Lands Company, dated July 28, 1989, as LAW Job No. JE-5877

 

2. List of Existing Environmental Reports for the Funds VI, VII and VIII
Property (BellSouth Building)

 

  •   Phase I Environmental Site Assessment Report - BellSouth Building, 10375
Centurion Parkway, Jacksonville, Florida 32256 - prepared by LandAmerica
Assessment Corporation for Wells Real Estate Funds, dated December 5, 2005, as
LAC Project Number 05-33124.2

 

  •   Update of Preliminary Environmental Site Assessment Report, Proposed BAPCO
Site, Deerwood Park, Jacksonville, Florida, prepared for Wells Real Estate Fund
VI, Fund VII and Fund VIII by Law Engineering, Inc., dated March 28, 1995
(Addressees revised April 11, 1995), as Law Engineering Project No. 444-07493.01

 

  •   Report of Geotechnical Exploration, BAPCO Office Building, Jacksonville,
Florida, prepared by Atlanta Testing & Engineering for ADEVCO Corporation, dated
March 6, 1995, as AT&E Job. No. J5781, Report No. 001

 

  •   Report of a Preliminary Environmental Site Assessment, Deerwood Park,
Jacksonville, Florida, prepared by Law Engineering and Environmental Services,
Inc. for Gate Lands Company, dated July 28, 1989, as LAW Job No. JE-5877



--------------------------------------------------------------------------------

EXHIBIT “F”

EXISTING SURVEYS

 

1. Existing Survey of the Funds IV and V Property (Centurion Centre)

 

  •   ALTA/ASCM Land Title Survey of Centurion Centre, prepared for Wells Real
Estate Funds, Inc. by MKAssociates, Inc., dated December 2, 2005, last revised
            , 2006, and certified on             , 2006, by Stacy L. Brown,
Florida Professional Surveyor and Mapper No. 6516, as Project No.
1122-05-0892:001 (2 sheets)

 

  •   Map showing Boundary and Topographic Survey, prepared by Sunshine State
Surveyors, Inc., dated April 21, 1992, and certified to G.L. National, Inc.,
Commonwealth Land Title Insurance Company, Wells & Associates, Inc. et al., by
Roy A. Wegener, Jr., Florida Registered Survey No. 4271.

 

2. Existing Survey of the Funds VI, VII and VIII Property (BellSouth Building)

 

  •   ALTA/ASCM Land Title Survey of Bellsouth (Building), prepared for Wells
Real Estate Funds, Inc. by MKAssociates, Inc., dated December 2, 2005, last
revised             , 2006, and certified on             , 2006, by Stacy L.
Brown, Florida Professional Surveyor and Mapper No. 6516, as Project No.
1122-05-0892:002 (2 sheets)

 

  •   Map showing Boundary Survey, prepared by Sunshine State Surveyors, Inc.,
dated September 28, 1994, and certified to Old Republic Title Insurance Company,
Nationsbank of Georgia, N.A., as agent for Fund VI, Fund VII and Fund VIII
Associates et al., by William G. Smith, III, Florida Registered Survey No. 5145.



--------------------------------------------------------------------------------

EXHIBIT “G”

LIST OF LEASES

 

A. Leases Affecting Funds IV and V Improvements at Centurion Centre, 10407
Centurion Parkway North

1. Lease Agreement, dated December 30, 2003, between Fund IV and Fund V
Associates, as landlord, and Synovus Financial Corp., a Georgia corporation, as
tenant; as affected by Acknowledgment, Acceptance and Amendment, dated October
14, 2004, as modified and amended by:

(a) First Amendment to Lease, dated as of May 26, 2004, between Fund IV and Fund
V Associates, as landlord, and Synovus Financial Corp., as tenant.

2. Lease Agreement, dated June 1, 2004, between Fund IV and Fund V Associates,
as landlord, and Commercial Jacksonville, Inc., a Florida corporation, as
tenant; as affected by Acknowledgment, Acceptance and Amendment, dated October
14, 2004.

3. Lease Agreement, dated August 17, 2005, between Fund IV and Fund V
Associates, as landlord, and Keasler Law Firm, Inc., as tenant; as affected by
Acknowledgment, Acceptance and Amendment, dated October 5, 2005.

4. Lease Agreement, dated March 31, 2004, between Fund IV and Fund V Associates,
as landlord, and ADP, Inc., a Delaware corporation, as tenant; as affected by
Acknowledgment, Acceptance and Amendment, dated September 28, 2004, as modified
and amended by:

(a) First Amendment to Lease, dated as of May 20, 2005, between Fund IV and Fund
V Associates, as landlord, and ADP, Inc., as tenant.

 

B. Leases Affecting Funds VI, VII and VIII Improvements at 10375 Centurion
Parkway North (BellSouth Building)

1. Lease Agreement, dated May 20, 1996, between Wells Real Estate Fund VI, VII &
VIII, L.P., as landlord, and Bellsouth Advertising & Publishing Corporation, as
tenant, as modified and amended by:

(a) First Amendment to Lease Agreement, dated December 6, 1996, between Fund VI,
Fund VII and Fund VIII Associates, as landlord, and Bellsouth Advertising &
Publishing Corporation, as tenant; and

(b) Second Amendment to Lease Agreement, dated as of May 11, 2005, between Fund
VI, Fund VII and Fund VIII Associates, as landlord, and Bellsouth Advertising &
Publishing Corporation, as tenant; and



--------------------------------------------------------------------------------

(c) Third Amendment to Lease Agreement, dated as of October 31, 2005, between
Fund VI, Fund VII and Fund VIII Associates, as landlord, and Bellsouth
Advertising & Publishing Corporation, as tenant.

2. Lease Agreement, dated March     , 1996, between The Bank of New York, as
successor to NationsBank of Georgia, N.A., as Agent for Wells Real Estate Fund
VII, L.P., as landlord, and American Express Travel Related Services Company,
Inc., as tenant, as modified and amended by:

(a) First Amendment to Lease Agreement, dated as of July 25, 2001, between Fund
VI, Fund VII and Fund VIII Associates, as landlord, and American Express Travel
Related Services company, Inc., as tenant; and

(b) Second Amendment to Lease Agreement, dated as of October 31, 2005, between
Fund VI, Fund VII and Fund VIII Associates, as landlord, and American Express
Travel Related Services Company, Inc., as tenant.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT “H”

TITLE EXCEPTIONS

 

A. Title Exceptions Affecting the Funds IV and V Property

 

  1. Taxes and assessments for the year 2006 and subsequent years.

 

  2. Easements, Restrictions and Covenants in Warranty Deeds to the Jacksonville
Expressway Authority, recorded in Official Records Book 3168, Page 839 and
Official Records Book 3168, Page 845, in the public records of Duval County,
Florida.

 

  3. Grant of Easement to City of Jacksonville for water and sewer recorded in
Official Records Book 5849, Page 1757, aforesaid records.

 

  4. Restatement of the Protective Covenants of Deerwood Park recorded in
Official Records Book 6575, Page 2276, aforesaid records (restating and amending
certain Protective Covenants recorded in Official Records Book 6087, Page 1669,
aforesaid records); as amended by Supplement to Protective Covenants of Deerwood
Park for Issuance and Transfer of Development Rights recorded in Official
Records Book 6575, Page 2305, aforesaid records; as further amended by
Quit-Claim Deed and Designation of Successor Developer recorded in Official
Records Book 6575, Page 2312, aforesaid records; as amended by Allocations of
Development Rights recorded in the aforesaid records at Official Records Book
6575, Page 2315, Official Records Book 6575, Page 2376, Official Records Book
6863, Page 543, Official Records Book 7029, Page 1243, Official Records Book
7068, Page 1896, Official Records Book 7068, Page 1908, Official Records Book
7350, Page 122, Official Records Book 7362, Page 750, Official Records Book
7458, Page 1990, Official Records Book 7653, Page 1358, Official Records Book
7653, Page 1383, Official Records Book 7852, Page 673, Official Records Book
8032, Page 1204, and Official Records Book 8085, Page 1997; as amended by First
Amendment to Supplement in Official Records Book 6863, Page 539, aforesaid
records; as further amended by First Declaration of Conversion of Development
Rights in Official Records Book 6863, Page 541, aforesaid records; as further
amended by Second Declaration of Conversion of Development Rights in Official
Records Book 7362, Page 730, aforesaid records; as further amended by Third
Declaration of Conversion of Development Rights in Official Records Book 7653,
Page 1362, aforesaid records; as further amended by Fourth Declaration of
Conversion of Development Rights in Official Records Book 8032, Page 1194,
aforesaid records; as further amended by Variation to Building Site Requirements
in Official Records Book 7012, Page 1849, aforesaid records; as further amended
by Approval of Plans in Official Records Book 7343, Page 254, aforesaid records;
as further amended by First Amendment to Restatement of the Protective Covenants
in Official Records Book 7362, Page 739, aforesaid records; as further amended
by Amendment No. 1 to Lake Easement Agreement, et al. in Official Records Book
7029, Page 1224, aforesaid records; as further amended by Consent and Grant to
Use in Official Records Book 7448, Page 768, aforesaid records; as further



--------------------------------------------------------------------------------

amended by Transfer of Previously Allocated Development Rights recorded in
Official Records Book 7588, Page 1639, aforesaid records; as further amended by
Option Agreement in Official Records Book 7653, Page 1390, aforesaid records;
and as further amended by Protective Covenant Variance contained in Special
Warranty Deed recorded in Official Records Book 8085, Page 1984, aforesaid
records.

 

  5. Notice of Development Order recorded in Official Records Book 6408, Page
118, aforesaid records; Restatement of the Protective Covenants of Deerwood Park
recorded in Official Records Book 6575, Page 2276, aforesaid records (restating
and amending certain Protective Covenants recorded in Official Records Book
6087, Page 1669, aforesaid records); as amended by Supplement to Protective
Covenants of Deerwood Park for Issuance and Transfer of Development Rights
recorded in Official Records Book 6575, Page 2305, aforesaid records; as further
amended by Quit-Claim Deed and Designation of Successor Developer recorded in
Official Records Book 6575, Page 2312, aforesaid records; as amended by
Allocations of Development Rights recorded in the aforesaid records at Official
Records Book 6575, Page 2315, Official Records Book 6575, Page 2376, Official
Records Book 6863, Page 543, Official Records Book 7029, Page 1243, Official
Records Book 7068, Page 1896, Official Records Book 7068, Page 1908, Official
Records Book 7350, Page 122, Official Records Book 7362, Page 750, Official
Records Book 7458, Page 1990, Official Records Book 7653, Page 1358, Official
Records Book 7653, Page 1383, Official Records Book 7852, Page 673, Official
Records Book 8032, Page 1204, and Official Records Book 8085, Page 1997; as
amended by First Amendment to Supplement in Official Records Book 6863, Page
539, aforesaid records; as further amended by First Declaration of Conversion of
Development Rights in Official Records Book 6863, Page 541, aforesaid records;
as further amended by Second Declaration of Conversion of Development Rights in
Official Records Book 7362, Page 730, aforesaid records; as further amended by
Third Declaration of Conversion of Development Rights in Official Records Book
7653, Page 1362, aforesaid records; as further amended by Fourth Declaration of
Conversion of Development Rights in Official Records Book 8032, Page 1194,
aforesaid records; as further amended by Variation to Building Site Requirements
in Official Records Book 7012, Page 1849, aforesaid records; as further amended
by Approval of Plans in Official Records Book 7343, Page 254, aforesaid records;
as further amended by First Amendment to Restatement of the Protective Covenants
in Official Records Book 7362, Page 739, aforesaid records; as further amended
by Amendment No. 1 to Lake Easement Agreement, et al. in Official Records Book
7029, Page 1224, aforesaid records; as further amended by Consent and Grant to
Use in Official Records Book 7448, Page 768, aforesaid records; as further
amended by Transfer of Previously Allocated Development Rights recorded in
Official Records Book 7588, Page 1639, aforesaid records; as further amended by
Option Agreement in Official Records Book 7653, Page 1390, aforesaid records;
and as further amended by Protective Covenant Variance contained in Special
Warranty Deed recorded in Official Records Book 8085, Page 1984, aforesaid
records.

 

  6. Limited access, egress and ingress via J. Turner Butler Boulevard and/or
Southside Boulevard.



--------------------------------------------------------------------------------

  7. Jacksonville Electric Authority Easement recorded in Official Records Book
6744, Page 304, aforesaid records.

 

  8. Jacksonville Electric Authority Easement recorded in Official Records Book
6840, Page 2099, aforesaid records.

 

  9. Non-Exclusive Grant of Easement between GL National, Inc. and Southern Bell
Telephone and Telegraph Company, recorded in Official Records Book 6863, Page
1666, and Official Records Book 6863, Page 1674, aforesaid records.

 

  10. Protective Covenant Variance recited in Special Warranty Deed dated June
8, 1992 and recorded June 9, 1992, in Official Records Book 7350, Page 115,
aforesaid records.

 

  11. Consent and Grant To Use (Deerwood Park) to City of Jacksonville, Florida,
dated as of October 30, 1992, recorded in Official Records Book 7448, Page 768,
aforesaid records.

 

  12. All matters that would be disclosed by a current and accurate survey of
the subject property.

 

  13. The rights of tenants under those certain leases affecting the Funds IV
and V Land and Funds IV and V Improvements more particularly described on
Exhibit “G” attached hereto and made a part hereof.



--------------------------------------------------------------------------------

B. Title Exceptions Affecting the Funds VI, VII and VIII Property

 

1. Taxes and assessments for the year 2006 and subsequent years.

 

2. Grant of Easement to City of Jacksonville for water and sewer recorded in
Official Records Book 5849, Page 1757, of the public records of Duval County,
Florida.

 

3. Grant of Easement to City of Jacksonville for water and sewer recorded in
Official Records Book 5888, Page 644, aforesaid records.

 

4. Restatement of the Protective Covenants of Deerwood Park recorded in Official
Records Book 6575, Page 2276, aforesaid records (restating and amending certain
Protective Covenants recorded in Official Records Book 6087, Page 1669,
aforesaid records); as amended by Supplement to Protective Covenants of Deerwood
Park for Issuance and Transfer of Development Rights recorded in Official
Records Book 6575, Page 2305, aforesaid records; as further amended by
Quit-Claim Deed and Designation of Successor Developer recorded in Official
Records Book 6575, Page 2312, aforesaid records; as amended by Allocations of
Development Rights recorded in the aforesaid records at Official Records Book
6575, Page 2315, Official Records Book 6575, Page 2376, Official Records Book
6863, Page 543, Official Records Book 7029, Page 1243, Official Records Book
7068, Page 1896, Official Records Book 7068, Page 1908, Official Records Book
7350, Page 122, Official Records Book 7362, Page 750, Official Records Book
7458, Page 1990, Official Records Book 7653, Page 1358, Official Records Book
7653, Page 1383, Official Records Book 7852, Page 673, Official Records Book
8032, Page 1204, and Official Records Book 8085, Page 1997; as amended by First
Amendment to Supplement in Official Records Book 6863, Page 539, aforesaid
records; as further amended by First Declaration of Conversion of Development
Rights in Official Records Book 6863, Page 541, aforesaid records; as further
amended by Second Declaration of Conversion of Development Rights in Official
Records Book 7362, Page 730, aforesaid records; as further amended by Third
Declaration of Conversion of Development Rights in Official Records Book 7653,
Page 1362, aforesaid records; as further amended by Fourth Declaration of
Conversion of Development Rights in Official Records Book 8032, Page 1194,
aforesaid records; as further amended by Variation to Building Site Requirements
in Official Records Book 7012, Page 1849, aforesaid records; as further amended
by Approval of Plans in Official Records Book 7343, Page 254, aforesaid records;
as further amended by First Amendment to Restatement of the Protective Covenants
in Official Records Book 7362, Page 739, aforesaid records; as further amended
by Amendment No. 1 to Lake Easement Agreement, et al. in Official Records Book
7029, Page 1224, aforesaid records; as further amended by Consent and Grant to
Use in Official Records Book 7448, Page 768, aforesaid records; as further
amended by Transfer of Previously Allocated Development Rights recorded in
Official Records Book 7588, Page 1639, aforesaid records; as further amended by
Option Agreement in Official Records Book 7653, Page 1390, aforesaid records;
and as further amended by Protective Covenant Variance contained in Special
Warranty Deed recorded in Official Records Book 8085, Page 1984, aforesaid
records.



--------------------------------------------------------------------------------

5. Notice of Development Order recorded in Official Records Book 6408, Page 118,
aforesaid records; Restatement of the Protective Covenants of Deerwood Park
recorded in Official Records Book 6575, Page 2276, aforesaid records (restating
and amending certain Protective Covenants recorded in Official Records Book
6087, Page 1669, aforesaid records); as amended by Supplement to Protective
Covenants of Deerwood Park for Issuance and Transfer of Development Rights
recorded in Official Records Book 6575, Page 2305, aforesaid records; as further
amended by Quit-Claim Deed and Designation of Successor Developer recorded in
Official Records Book 6575, Page 2312, aforesaid records; as amended by
Allocations of Development Rights recorded in the aforesaid records at Official
Records Book 6575, Page 2315, Official Records Book 6575, Page 2376, Official
Records Book 6863, Page 543, Official Records Book 7029, Page 1243, Official
Records Book 7068, Page 1896, Official Records Book 7068, Page 1908, Official
Records Book 7350, Page 122, Official Records Book 7362, Page 750, Official
Records Book 7458, Page 1990, Official Records Book 7653, Page 1358, Official
Records Book 7653, Page 1383, Official Records Book 7852, Page 673, Official
Records Book 8032, Page 1204, and Official Records Book 8085, Page 1997; as
amended by First Amendment to Supplement in Official Records Book 6863, Page
539, aforesaid records; as further amended by First Declaration of Conversion of
Development Rights in Official Records Book 6863, Page 541, aforesaid records;
as further amended by Second Declaration of Conversion of Development Rights in
Official Records Book 7362, Page 730, aforesaid records; as further amended by
Third Declaration of Conversion of Development Rights in Official Records Book
7653, Page 1362, aforesaid records; as further amended by Fourth Declaration of
Conversion of Development Rights in Official Records Book 8032, Page 1194,
aforesaid records; as further amended by Variation to Building Site Requirements
in Official Records Book 7012, Page 1849, aforesaid records; as further amended
by Approval of Plans in Official Records Book 7343, Page 254, aforesaid records;
as further amended by First Amendment to Restatement of the Protective Covenants
in Official Records Book 7362, Page 739, aforesaid records; as further amended
by Amendment No. 1 to Lake Easement Agreement, et al. in Official Records Book
7029, Page 1224, aforesaid records; as further amended by Consent and Grant to
Use in Official Records Book 7448, Page 768, aforesaid records; as further
amended by Transfer of Previously Allocated Development Rights recorded in
Official Records Book 7588, Page 1639, aforesaid records; as further amended by
Option Agreement in Official Records Book 7653, Page 1390, aforesaid records;
and as further amended by Protective Covenant Variance contained in Special
Warranty Deed recorded in Official Records Book 8085, Page 1984, aforesaid
records.

 

6. Jacksonville Electric Authority Easement recorded in Official Records Volume
6840, Page 2099, aforesaid records.

 

7. Non-Exclusive Grant of Easement between G.L. National, Inc. and Southern Bell
Telephone and Telegraph Company recorded in Official Records Volume 6863, Page
1666, and Official Records Volume 6863, Page 1674, aforesaid records.

 

8. Easement granted to Jacksonville Electric Authority recorded August 4, 1989,
in Official Records Volume 6744, Page 304, aforesaid records.



--------------------------------------------------------------------------------

9. Easement granted to Jacksonville Electric Authority recorded February 8,
1990, in Official Records Volume 6840, Page 2113, aforesaid records.

 

10. Consent and Grant to Use (Deerwood Park) to City of Jacksonville, Florida
dated as of October 30, 1992, recorded in Official Records Book 7448, Page 768,
aforesaid records.

 

11. Limited access, egress and ingress via J. Turner Butler Boulevard and/or
Southside Boulevard.

 

12. All matters that would be disclosed by a current and accurate survey of the
subject property.

 

13. The rights of tenants under those certain leases affecting the Funds VI, VII
and VIII Land and Funds VI, VII and VIII Improvements more particularly
described on Exhibit “G” attached hereto and made a part hereof.



--------------------------------------------------------------------------------

EXHIBIT “I”

EXCEPTION SCHEDULE

 

A. Exception Schedule as to Funds IV and V Property (Centurion Centre):

 

  •   With respect to the representation and warranty contained in Section
4.1(e), captioned “Existing Leases and Guaranty Agreements”, exception is taken
for that certain letter, dated December 20, 2005, from Keasler Law Firm to Wells
Management Company, Inc., pursuant to the terms of which said tenant asserted
certain claims or potential claims relating to water intrusion and mold in said
tenant’s conference room.

 

B. Exception Schedule as to Funds VI, VII and VIII Property (BellSouth
Building):

NONE



--------------------------------------------------------------------------------

EXHIBIT “J”

LIST OF SERVICE CONTRACTS

 

A. List of Service Contracts Affecting the Funds IV and V Property (Centurion
Centre)

 

  1. Southland Waste Systems, Inc.

P.O. Box 56110, Jacksonville, FL 32241

 

  2. Foliage Design Systems

5995-2 Phillips Highway, Jacksonville, FL 32216

 

  3. Jacksonville Sound & Communications, Inc.

5021 Stepp Avenue, Jacksonville, FL 32216

 

  4. ACCU-Air Cooling Service, Inc.

8544 Alicanta Avenue, Orange Park, FL 32073

 

  5. ABM Janitorial Service

5871 St. Augustine Road, Jacksonville, FL 32207

 

  6. Cushman & Wakefield of Florida, Inc.

8663 Baypine Road, Ste. 115, Jacksonville, FL 32256

 

  7. ValleyCrest Landscape Maintenance

1854 West Road, Jacksonville, FL 32216

(to be assigned prior to Closing from Funds VI, VII and VIII JV to Funds IV and
V JV)

 

  8. McCall Service, Inc.

2861 College Street, Jacksonville, FL 32205

 

B. List of Service Contracts Affecting the Funds VI, VII and VIII Property

(BellSouth Building)

 

  1. Southland Waste Systems, Inc.

P.O. Box 56110, Jacksonville, FL 32241

 

  2. Jacksonville Sound & Communications, Inc.

5021 Stepp Avenue, Jacksonville, FL 32216

 

  3. ACCU-Air Cooling Service, Inc.

8544 Alicanta Avenue, Orange Park, FL 32073

 

  4. ABM Janitorial Service

5871 St. Augustine Road, Jacksonville, FL 32207



--------------------------------------------------------------------------------

  5. Cushman & Wakefield of Florida, Inc.

8663 Baypine Road, Ste. 115, Jacksonville, FL 32256

 

  6. ValleyCrest Landscape Maintenance

1854 West Road, Jacksonville, FL 32216

 

  7. Foliage Design Systems

5995-2 Phillips Highway, Jacksonville, FL 32216

 

  8. McCall Service, Inc.

2861 College Street, Jacksonville, FL 32205

 

2



--------------------------------------------------------------------------------

EXHIBIT “K”

FORM OF TENANT ESTOPPEL CERTIFICATE

                    , 2006

Transatlantic Investment Management, Inc.

222 Third Street

Cambridge, Massachusetts 02142

Attn: Mr. Anthony M. Goschalk, President

[Seller]

6200 The Corners Parkway

Norcross, Georgia 30092

Attn:    Mr. F. Parker Hudson

    Managing Director, Dispositions

 

RE: Lease:                                                                     
Premises:    _____________ Commencement Date:    _____________ Expiration Date:
   _____________ Current Monthly Base Rent:    $ ____________ Current Monthly
Additional Rent:    $ ____________ Base Year or Expense Stop (if applicable):   
_____________ Security Deposit:    $ ____________ Monthly Base Rent Paid
Through:                        , 2006 Monthly Additional Rent Paid Through:   
                    , 2006

Ladies and Gentlemen:

We are the Tenant under the lease described above. We give you this certificate
to permit you and your successors or assigns to rely on it as conclusive
evidence of the matters stated below, in evaluating and completing the purchase
by you or your assignee of the property known as                      Centurion
Parkway North, in Jacksonville, Florida, which includes the Premises. We certify
to you and your successors and assigns, as follows:

 

1. We are the Tenant at the Premises and are in sole possession of and are
occupying the Premises. Tenant has not subleased all or any part of the Premises
or assigned the Lease, or otherwise transferred its interest in the Lease or the
Premises.

 

2. The attached Lease is currently in full force and effect and constitutes the
entire agreement between Landlord and Tenant. The Lease has not been amended,
modified, or changed, whether in writing or orally, except as may be stated in
the copy of the Lease attached.



--------------------------------------------------------------------------------

3. The Commencement Date and Expiration Date of the term of the Lease are
correctly stated above. Tenant has no remaining or unexercised options or rights
to renew, extend, amend, modify, or change the term of the Lease after the date
hereof, except for the following:                                         
                .

 

4. The current monthly Base Rent under the Lease and the current monthly
Additional Rent under the Lease are correctly stated above. Monthly Base Rent
and monthly Additional Rent have been paid through the respective dates stated
above. No rent has been prepaid for more than one month. Tenant has not been
given any free rent, partial rent, rebates, rent abatements, or rent concessions
of any kind which Tenant remains entitled to receive after the date hereof,
except for the following:                                      
                   .

 

5. To Tenant’s knowledge, any construction, build-out, improvements,
alterations, or additions to the Premises required under the Lease to have been
performed by the Landlord have been completed in accordance with the Lease.
There are no unfunded allowances payable to Tenant under the Lease[, except as
follows:                                                          ].

 

6. To Tenant’s knowledge, Landlord has fully performed all of its obligations
under the Lease and is not in default under any term or provision of the Lease.
In addition, to Tenant’s knowledge, no circumstances exist under which Landlord
may be deemed in default merely upon service of notice or passage of time.

 

7. Tenant does not currently assert and, to Tenant’s knowledge, Tenant has no
defenses, set-offs, or counterclaims to the payment of rent and all other
amounts due from Tenant to Landlord under the Lease.

 

8. Tenant has not been granted and has not exercised any options or rights of
expansion, or first refusal to lease concerning the Lease or the Premises which
are exercisable after the date hereof, except as follows:
                                                         . Tenant has not been
granted any options or rights to purchase, or first refusal to purchase,
concerning the Premises, except as follows:
                                                         .

 

9. There are no actions, whether voluntary or involuntary or otherwise, pending
or threatened against the Tenant or any guarantor of Tenant’s obligations under
the Lease, pursuant to the bankruptcy or insolvency laws of the United States or
any similar state laws. Tenant does not intend to and is not contemplating
filing for bankruptcy.

 

10. The address for notices to Tenant under the Lease is correctly set forth in
the Lease.

 

4



--------------------------------------------------------------------------------

11. The person signing this letter on behalf of Tenant is duly authorized to
execute and deliver this certificate for and on behalf of the Tenant.

 

Sincerely,

 

By:

 

 

Its:

 

 

 

5



--------------------------------------------------------------------------------

EXHIBIT “L”

PROPERTY TAX APPEALS

 

A. Property Tax Appeals as to the Funds IV and V Property: NONE

 

B. Property Tax Appeals as to the Funds VI, VII and VIII Property: NONE



--------------------------------------------------------------------------------

EXHIBIT “M”

MANAGEMENT AGREEMENT

 

A. Management Agreement affecting the Funds IV and V Property (Centurion Centre)

 

  •   Management Agreement, dated as of July 1, 2004,     , between Wells
Management Company, Inc., managing agent for Fund IV and Fund V Associates, as
“Owner”, and Cushman & Wakefield of Florida, Inc., as “Manager”

 

B. Management Agreement affecting the Funds VI, VII and VIII Property (BellSouth
Building)

 

  •   Management Agreement, dated as of July 1, 2004, between Wells Management
Company, Inc., managing agent for Fund VI, Fund VII and Fund VIII Associates, as
“Owner”, and Cushman & Wakefield of Florida, Inc., as “Manager”



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is made and entered into
as of the      day of                     , 2006, by and between [FUND IV AND
FUND V ASSOCIATES] or [FUND VI, FUND VII AND FUND VIII ASSOCIATES], a Georgia
joint venture (“Assignor”), and                             , a
                             (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Jacksonville, Duval County, Florida,
and more particularly described on Exhibit “A” attached hereto (the “Property”)
; and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest in and to certain
leases affecting the Property, together with the security deposits and future
leasing commission obligations associated therewith, and, subject to the terms
and conditions hereof, Assignee desires to assume Assignor’s right, title,
interest and obligations in respect of said leases, security deposits and
leasing commission obligations;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee’s purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, without warranty or representation of any kind, express
or implied, except as set forth below and except for any warranty or
representation contained in that certain Purchase and Sale Agreement dated as of
January     , 2006, among [Fund IV and Fund V Associates] [Fund VI, Fund VII and
Fund VIII Associates] and Assignor, as “Seller”, and Assignee, as “Purchaser”
(the “Contract”), applicable to the property assigned herein, all of Assignor’s
right, title and interest in, to and under (a) those certain leases set forth on
Exhibit “B” attached hereto and by this reference made a part hereof affecting
or relating to the Property or the improvements thereon (the “Leases”), together
with all rents, issues and profits under the Leases, (b) all security deposits
or other security held by or for the benefit of Assignor with respect to the
Leases or the performance of the obligations of the tenants under the Leases;
and (c) those certain leasing commission agreements more particularly described
on Exhibit “C” attached hereto and made a part hereof (the “Commission
Agreements”), subject to the matters more particularly described on Exhibit “D”
attached hereto and made a part hereof.

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Leases arising from and after the
date hereof,



--------------------------------------------------------------------------------

including, without limitation, Assignor’s obligations to pay leasing commissions
due and payable in respect of any renewal or expansion of the existing Leases,
or any new lease with the tenant under the Leases, after the date hereof
pursuant to the Commission Agreements, provided that any renewal or expansion of
any existing Lease, or any new lease with a tenant under an existing Lease that
was entered into after the Effective Date of the Contract (as defined therein)
and prior to the date hereof was approved (or deemed approved) by Purchaser as
and to the extent required in the Contract.

3. Subject to the limitations set forth in Section 11.3 of the Contract,
Assignor shall indemnify and hold harmless Assignee from and against any and all
losses, claims, suits, damages, costs or expenses, including without limitation,
reasonable attorneys fees actually incurred, arising out of or in connection
with any failure of Assignor to duly observe and perform all of the covenants,
agreements, obligations, provisions, terms and conditions of the Leases on the
part of Assignor to be performed or observed prior to the Closing Date or any
liabilities incurred by Assignor which matured, became due or accrued on or
before the date of this Assignment; provided however, the indemnity set forth in
this paragraph 3 shall expire and be of no further force and affect on September
30, 2006, and provided further, prior to September 30, 2006, Assignee shall give
Assignor written notice of any alleged loss or claim under this paragraph 3 with
reasonable detail as to the nature of such loss or claim and file an action
against Assignor with respect thereto within one hundred eighty (180) days after
the giving of such notice. If Assignee does not provide Assignor with such
written notice prior to September 30, 2006 or (having given timely notice as
aforesaid) file an action against Assignor with respect thereto within one
hundred eighty (180) days after the giving of such notice, the indemnity set
forth in this paragraph 3 shall expire and be of no further force or effect.

4. Subject to the limitations set forth in Section 11.3 of the Contract,
Assignee shall indemnify and hold harmless Assignor from and against any and all
losses, claims, suits, damages, costs or expenses, including without limitation,
reasonable attorneys fees actually incurred, arising out of or in connection
with any failure of Assignee to duly observe and perform all of the covenants,
agreements, obligations, provisions, terms and conditions of the Leases on the
part of Assignee to be performed or observed from and after the Closing Date or
any liabilities incurred by Assignee which matured, became due or accrued after
the date of this Assignment; provided however, the indemnity set forth in this
paragraph 4 shall expire and be of no further force and effect on September 30,
2006, and provided further, prior to September 30, 2006, Assignor shall give
Assignee written notice of any alleged loss or claim under this paragraph 4 with
reasonable detail as to the nature of such loss or claim and file an action
against Assignee with respect thereto within one hundred eighty (180) days after
the giving of such notice. If Assignor does not provide Assignee with such
written notice prior to September 30, 2006 or (having given timely notice as
aforesaid) file an action against Assignee with respect thereto within one
hundred eighty (180) days after the giving of such notice, the indemnity set
forth in this paragraph 4 shall expire and be of no further force or effect.

5. This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNEE:  

 

  ,

a

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

  “ASSIGNOR”  

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description



--------------------------------------------------------------------------------

EXHIBIT B

Leases



--------------------------------------------------------------------------------

EXHIBIT C

Lease Commission Agreements



--------------------------------------------------------------------------------

EXHIBIT D

Permitted Exceptions



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and entered
into as of the      day of                     , 2006, by and between [FUND IV
AND FUND V ASSOCIATES] OR [FUND VI, FUND VII AND FUND VIII ASSOCIATES], a
Georgia joint venture (“Assignor”) and                             , a
                             (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Jacksonville, Duval County, Florida,
and more particularly described on Exhibit “A” attached hereto (the “Property”);
and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor’s right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor’s obligations under said service contracts;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of January     , 2006, among [Fund IV and Fund V
Associates] [Fund VI, Fund VII and Fund VIII Associates] and Assignor, as
“Seller”, and Assignee, as “purchaser” (the “Contract”) applicable to the
property assigned herein, all of Assignor’s right, title and interest in, to and
under those certain contracts set forth on Exhibit “B” attached hereto and by
this reference made a part hereof (the “Service Contracts”), subject to the
matters set forth on Exhibit “C” attached hereto and by this reference made a
part hereof.

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Service Contracts arising from and
after the date hereof.



--------------------------------------------------------------------------------

3. Subject to the limitations set forth in Section 11.3 of the Contract,
Assignor shall indemnify and hold harmless Assignee from and against any and all
losses, claims, suits, damages, costs or expenses, including without limitation,
reasonable attorneys fees, arising out of or in connection with any failure of
Assignor to duly observe and perform all of the covenants, agreements,
obligations, provisions, terms and conditions of the Leases on the part of
Assignor to be performed or observed prior to the Closing Date or any
liabilities incurred by Assignor which matured, became due or accrued on or
before the date of this Assignment; provided however, the indemnity set forth in
this paragraph 3 shall expire and be of no further force and affect on September
30, 2006, and provided further, prior to September 30, 2006, Assignee shall give
Assignor written notice of any alleged loss or claim under this paragraph 3 with
reasonable detail as to the nature of such loss or claim and file an action
against Assignor with respect thereto within one hundred eighty (180) days after
the giving of such notice. If Assignee does not provide Assignor with such
written notice prior to September 30, 2006 or (having given timely notice as
aforesaid) file an action against Assignor with respect thereto within one
hundred eighty (180) days after the giving of such notice, the indemnity set
forth in this paragraph 3 shall expire and be of no further force or effect.

4. Subject to the limitations set forth in Section 11.3 of the Contract,
Assignee shall indemnify and hold harmless Assignor from and against any and all
losses, claims, suits, damages, costs or expenses, including without limitation,
reasonable attorneys fees, arising out of or in connection with any failure of
Assignee to duly observe and perform all of the covenants, agreements,
obligations, provisions, terms and conditions of the Leases on the part of
Assignee to be performed or observed from and after the Closing Date or any
liabilities incurred by Assignee which matured, became due or accrued after the
date of this Assignment; provided however, the indemnity set forth in this
paragraph 4 shall expire and be of no further force and effect on September 30,
2006, and provided further, prior to September 30, 2006, Assignor shall give
Assignee written notice of any alleged loss or claim under this paragraph 4 with
reasonable detail as to the nature of such loss or claim and file an action
against Assignee with respect thereto within one hundred eighty (180) days after
the giving of such notice. If Assignor does not provide Assignee with such
written notice prior to September 30, 2006 or (having given timely notice as
aforesaid) file an action against Assignee with respect thereto within one
hundred eighty (180) days after the giving of such notice, the indemnity set
forth in this paragraph 4 shall expire and be of no further force or effect.

5. This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNEE:  

 

  ,

a

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

  “ASSIGNOR”  



--------------------------------------------------------------------------------

Exhibit A

Legal Description



--------------------------------------------------------------------------------

Exhibit B

Assigned Contracts



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF BILL OF SALE TO PERSONAL PROPERTY

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the      day
of                     , 2006, by [FUND IV AND FUND V ASSOCIATES] [FUND VI, FUND
VII AND FUND VIII ASSOCIATES, a Georgia joint venture (“Seller”), for the
benefit of                             , a                             
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as “[10375] [10407]
Centurion Parkway North” located in Jacksonville, Duval County, Florida, and
more particularly described on Exhibit “A-1” attached hereto (hereinafter,
together with all buildings, structures and improvements now situated on such
land, including without limitation, all parking areas and facilities,
improvements and fixtures located on such land, referred to as the “Property”);
and

WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller’s right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:

1. All capitalized terms not defined herein shall have the meanings ascribed to
such terms as set forth in that certain Purchase and Sale Agreement dated as of
January     , 2006, among [Fund IV and Fund V Associates] [Fund VI, Fund VII and
Fund VIII Associates], Seller and Purchaser (the “Sales Contract”).

2. Seller hereby unconditionally and absolutely transfers, conveys and sets over
to Purchaser, without warranty or representation of any kind, express or
implied, all right, title and interest of Seller in any and all furniture
(including common area furnishings and interior landscaping items), fixtures,
carpeting, draperies, appliances, personal property, machinery, apparatus
equipment and tangible personal property of every kind owned by Seller and
currently used exclusively in the operation, repair and maintenance of the
Property, including, without limitation, all of Seller’s right, title and
interest in and to those items of tangible personal property set forth on
Exhibit “B” attached hereto and all non-confidential books, records and files
(excluding any appraisals, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller’s obtaining of corporate or partnership authorization,
attorney and accountant work product, attorney-client



--------------------------------------------------------------------------------

privileged documents, or other similar information in the possession or control
of Seller which Seller reasonably deems confidential or proprietary) relating to
the Property (the “Personal Property”). The Personal Property does not include
any property owned by tenants, contractors or licensees.

3. The Personal Property is hereby transferred and conveyed subject to those
certain matters more particularly described on Exhibit “C” attached hereto and
made a part hereof.

4. This Bill of Sale shall inure to the benefit of Purchaser, and be binding
upon Seller, and their respective legal representatives, transfers, successors
and assigns.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.

 

“SELLER”

 

3



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description



--------------------------------------------------------------------------------

Exhibit “B”

List of Personal Property



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF GENERAL ASSIGNMENT OF

SELLER’S INTEREST IN INTANGIBLE PROPERTY

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (“Assignment”) is made and entered into as of the     
day of                     , 2006, by [FUND IV AND FUND V ASSOCIATES] [FUND VI,
FUND VII AND FUND VIII ASSOCIATES], a Georgia joint venture (“Assignor”) to
                            , a                              (“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Jacksonville, Duval County, Florida,
and more particularly described on Exhibit “A” attached hereto and made a part
hereof (the “Property”); and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest (if any) in and
to all assignable trade names, entitlements and other intangible property used
and owned by Assignor (if any) in connection with the Property, subject to the
matters set forth on Exhibit “B” attached hereto and made a part hereof;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of January     , 2006, among [Fund IV and Fund V
Associates] [Fund VI, Fund VII and Fund VIII Associates] and Assignor, as
seller, and Assignee as purchaser (the “Contract”) applicable to the property
assigned herein, all of Assignor’s right, title and interest (if any) in and to
all intangible property, if any, owned by Assignor related to the real property
and improvements constituting the Property (excluding any computer software
which either is licensed to Assignor or Assignor deems proprietary), including,
without limitation, Assignor’s rights and interests in and to the following (i)
all assignable plans and specifications and other architectural and engineering
drawings for the Improvements (as defined in the Contract); (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property (as defined in the Contract); (iii) all transferable consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality solely in respect of the Land or
Improvements; and (iv) any and all intellectual property rights, if any, in the
name associated with the Building, the land or the project of which the Building
or the Property is a part (excluding any computer software which is either
licensed to Assignor or which Assignor deems proprietary).



--------------------------------------------------------------------------------

2. This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee and their respective legal representatives, successors and assigns.
The Assignment may be executed in multiple counterparts, each of which shall be
deemed an original and all of such counterparts together shall constitute one
and the same Assignment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.

 

“ASSIGNOR”

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:  

Wells Real Estate Fund VII, L.P., a

Georgia limited partnership, venture partner

  By:   Wells Partners, L.P., a Georgia limited partnership, general partner    
By:   Wells Capital, Inc., a Georgia corporation, general partner       By:  

 

      Name:  

 

      Title:  

 

By:  

Wells Real Estate Fund VIII, L.P., a

Georgia limited partnership, venture partner

  By:   Wells Partners, L.P., a Georgia limited partnership, general partner    
By:   Wells Capital, Inc., a Georgia corporation, general partner       By:  

 

      Name:  

 

      Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF SELLER’S AFFIDAVIT

(FOR PURCHASER’S TITLE INSURANCE PURPOSES)

SELLER’S AFFIDAVIT

STATE OF GEORGIA

COUNTY OF             

Personally appeared before me, the undersigned deponent
                            , who being duly sworn, deposes and says on oath the
following to the best of his knowledge and belief:

1. That the undersigned is the                                          of Wells
Capital, Inc., the general partner of Wells Partners, L.P., which is a general
partner of each of [Wells Real Estate Fund IV, L.P. (“Fund IV”) and Wells Real
Estate Fund V, L.P. (“Fund V”) with Fund IV and Fund V being all of the joint
venture partners of Fund IV and Fund V Associates, a Georgia joint venture] OR
[Wells Real Estate Fund VI, L.P. (“Fund VI”)], Wells Real Estate Fund VI, Fund
VII, L.P. (“Fund VII”) and Wells Real Estate Fund VIII, L.P. (“Fund VIII”), with
Fund VI, Fund VII and Fund VIII being all of the venture partners of FUND VII
AND FUND VIII ASSOCIATES, a Georgia joint venture (hereinafter referred to as
“Owner”) and as such officer of such general partner of a general partner of
each joint venture partner of the Owner, the undersigned has personal knowledge
of the facts sworn to in this Affidavit.

2. That Owner is the owner of certain real property located in Duval County,
Florida, being described on EXHIBIT A, attached hereto and made a part hereof
(hereinafter referred to as the “Property”), subject to those matters set forth
on EXHIBIT B, attached hereto and made a part hereof.

3. That Owner is in possession of the Property, and to the best knowledge and
belief of the undersigned, no other parties have any claim to possession of the
Property, except as set forth on EXHIBIT B hereto.

4. That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, judgments, bankruptcies, liens or executions against
the Owner which affect title to the Property except for any matters set forth on
EXHIBIT B-1 hereto.

5. That except as may be set forth on EXHIBIT B hereto, there are no unpaid or
unsatisfied security deeds, mortgages, deeds of trust, claims of lien, special
assessments for sewer or streets, or ad valorem taxes which constitute a lien
against the Property or any part thereof.



--------------------------------------------------------------------------------

6. That, except as may be set forth on EXHIBIT C attached hereto and made a part
hereof, no improvements or repairs have been made upon the Property at the
instance of Owner within the ninety-five (95) days immediately preceding the
date hereof for which the cost has not been paid; and, except as may be set
forth on EXHIBIT C hereto, there are no outstanding bills for labor or materials
used in making improvements or repairs on the Property at the instance of Owner
or for services of architects, surveyors, or engineers incurred in connection
therewith at the instance of Owner.

7. That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. Owner is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii) of the Income Tax Regulations. The federal employer
identification number of the Owner is [58-2022624 (as to Funds IV and V JV)] OR
[58-2174097 (as to Funds VI, VII and VIII JV)] and Owner’s address is 6200 The
Corners Parkway, Norcross, Georgia 30092. This statement is made by the
undersigned in compliance with Section 1445 of the Internal Revenue Code to
exempt any transferee of the Property from withholding the tax required upon a
foreign transferor’s disposition of a U.S. real property interest

8. That to Owner’s knowledge there are no boundary disputes affecting the
Property.

9. That this Affidavit is made to induce Chicago Title Insurance Company to
insure title to the Property, without exception other than as set forth on
EXHIBIT B hereto, relying on information in this document.

Sworn to and subscribed before me,

this      day of                     , 2006.

 

 

  (SEAL)

Name:

 

 

 

Title:

 

 

 

 

 

Notary Public

My Commission Expires:

 

(NOTARIAL SEAL)



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description



--------------------------------------------------------------------------------

EXHIBIT “B”

Existing Encumbrances



--------------------------------------------------------------------------------

Exhibit “B-1”

List of any Pending Actions regarding Tenant Matters



--------------------------------------------------------------------------------

Exhibit “C”

List of any Contractors, Materialmen or Suppliers Not Yet Paid in Full



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF SELLER’S CERTIFICATE

(AS TO SELLER’S REPRESENTATIONS AND WARRANTIES)

SELLER’S CERTIFICATE AS TO REPRESENTATIONS

THIS SELLER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by [FUND IV AND FUND V ASSOCIATES] [FUND VI, FUND VII AND FUND VIII
ASSOCIATES], a Georgia joint venture (“Seller”), this      day of
                    , 2006, for the benefit of                             , a
                             (“Purchaser”).

Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of January __, 2006, among [Fund IV and Fund V Associates] [Fund VI, Fund VII
and Fund VIII Associates], Seller and Purchaser (the “Contract”), for the
purchase and sale of the property described on EXHIBIT “A” attached hereto and
made a part hereof (the “Property”), Seller certifies that except as may be set
forth to the contrary in EXHIBIT “B” attached hereto and made a part hereof, all
of the representations and warranties of Seller contained in Section 4.1 of the
Contract remain true and correct in all material respects as of the date hereof.

The representations and warranties contained herein and in Section 4.1 of the
Contract shall survive for the period specified in Section 11.4 of the Contract,
and upon the expiration of the applicable survival period, such representations
and warranties of Seller shall be of no further force or effect except that with
respect to any particular alleged breach, Purchaser shall give Seller written
notice prior to the expiration of the survival period of such alleged breach
with reasonable detail as to the nature of such breach and files an action
against Seller with respect thereto within one hundred eighty (180) days after
the giving of such notice. All obligations of Seller under this Certificate are
subject to the terms and provisions of Article 11 of the Contract.

Remainder of Page Intentionally Left Blank



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representatives as of the day and year first above written.

 

“ASSIGNOR”



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT “B”

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF SELLER’S FIRPTA AFFIDAVIT

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by [FUND IV AND FUND V ASSOCIATES] [FUND VI, FUND
VII AND FUND VIII ASSOCIATES], a Georgia joint venture (the “Seller”), the
Seller hereby certifies as follows:

1. The Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Income Tax Regulations;

3. The Seller’s U.S. employer identification number is [58-2022624 (as to Funds
IV and V JV)] [58-2174097 (as to Funds VI, VII and VIII JV)]; and

4. The Seller’s office address is 6200 The Corners Parkway, Norcross, Georgia
30092.

The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

This Certificate is made with the knowledge that ____________________________,
a________________________, will rely upon this Certificate in purchasing that
certain real property from Seller more particularly described on Exhibit A
attached hereto.

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.

 

Date:                         , 2006

 

 

  (Seal)   By:  

 

THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF PURCHASER’S CERTIFICATE

(AS TO PURCHASER’S REPRESENTATIONS AND WARRANTIES)

PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS

THIS PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by                                          (“Purchaser”), this     
day of                     , 2006, for the benefit of [FUND IV AND FUND V
ASSOCIATES] [FUND VI, FUND VII AND FUND VIII ASSOCIATES], a Georgia joint
venture (“Seller”).

Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of January __, 2006, among [Fund IV and Fund V Associates] [Fund VI, Fund VII
and Fund VIII Associates], Seller and Purchaser (the “Contract”), for the
purchase and sale of certain real property more particularly described on
EXHIBIT “A” attached hereto, Purchaser certifies that except as may be set forth
to the contrary in EXHIBIT “B” attached hereto and made a part hereof, all of
the representations and warranties of Purchaser contained in Section 4.4 of the
Contract remain true and correct in all material respects as of the date hereof.

The representations and warranties contained herein and in Section 4.4 of the
Contract shall survive for the period specified in Section 11.4 of the Contract,
and upon the expiration of the applicable survival period, such representations
and warranties of Purchaser shall be of no further force or effect except that
with respect to any particular alleged breach, Seller shall give Purchaser
written notice prior to the expiration of the survival period of such alleged
breach with reasonable detail as to the nature of such breach and files an
action against Purchaser with respect thereto within one hundred eighty (180)
days after the giving of such notice. All obligations of Purchaser under this
Certificate are subject to the provisions of Article 11 of the Contract.

IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.

 

“PURCHASER”  

 

 

,

a                                         
                                           

By:

 

 

 

Name:

 

 

 

Title:

 

 

  (CORPORATE SEAL)  



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT “B”

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES